Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 1 of 75 PageID #: 141




 THE ROSEN LAW FIRM, P.A.
 Phillip Kim, Esq.
 Jing Chen, Esq.
 275 Madison Ave., 34th Floor
 New York, New York 10016
 Telephone: (212) 686-1060
 Fax: (212) 202-3827
 Email: pkim@rosenlegal.com
         jchen@rosenlegal.com

 Counsel for Plaintiffs and Class


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

   BRADLEY THOMAS, Individually and on Case No: 1:19-cv-00134-FB-CLP
   behalf of all others similarly situated,
                                                   AMENDED       CLASS     ACTION
           Plaintiff,                              COMPLAINT FOR VIOLATIONS OF THE
                                                   FEDERAL SECURITIES LAWS
           v.
                                                   JURY TRIAL DEMANDED
   CHINA           TECHFAITH              WIRELESS
   COMMUNICATION                     TECHNOLOGY
   LIMITED, DEFU DONG, DEYOU DONG, and
   YUPING OUYANG, DELOITTE TOUCHE
   TOHMATSU              CERTIFIED          PUBLIC
   ACCOUNTANTS LLP, AND FRIEDMAN
   LLP.

           Defendants.



        Lead Plaintiff Bradley Thomas and named plaintiffs Chenyan Zhu, and David Manzo

 (“Investors” or “Plaintiffs”), individually and on behalf of all other persons similarly situated, by

 their undersigned attorneys, allege the following based upon personal knowledge as to themselves

 and their own acts, and upon information and belief as to all other matters based on the

 investigation conducted by and through their attorneys, which included, among other things, a

 review of U.S. Securities and Exchange Commission (“SEC”) filings by China Techfaith Wireless



                                                 -1-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 2 of 75 PageID #: 142




 Communication Technology Limited (“Defendant China Techfaith” or the “Company”), wire and

 press releases published by and regarding Defendant China Techfaith, securities analysts’ reports,

 news stories, witness interviews, and the review of other publicly available information. The

 Investors believe that substantial additional evidentiary support will exist for the allegations set

 forth herein.

 NATURE OF THE ACTION

        1.       This is a federal securities class action on behalf of a class consisting of all persons

 or entities, other than defendants, who purchased or otherwise acquired Defendant China Techfaith

 American Depositary Shares (“ADS”) during the period from September 2, 2014 through and

 including December 20, 2018 (the “Class Period”), seeking to recover damages for violations of

 Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule

 10b-5 promulgated thereunder.

        2.       This case arises from undisclosed related party transactions of ChinaTechfaith, a

 company listed on NASDAQ since May 2005.

        3.       The two brothers who run the Company, Defendant Deyou Dong, current Chairman

 (“Defendant Dyou”), and Defendant Defu Dong, former Chairman (“Defendant Defu”), have

 together caused China TechFaith to engage in undisclosed related party transactions with

 Defendant Defu’s privately-owned companies that, over the years, have effectively stolen nearly

 all of the Company’s business and assets and caused the Company’s performance to continuously

 deteriorate and become an unprofitable shell of its former self.

        4.       Defendant China Techfaith is a Cayman Islands company with headquarters in

 Beijing, China. It has two business lines: designing mobile handsets for its own brand names and

 for third party brands, and commercial real estate business.




                                                  -2-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 3 of 75 PageID #: 143




        5.      Defendant Defu founded China Techfaith in July 2002. Defendant Defu had been

 the CEO until May 2015 when he passed the title to his younger brother Defendant Deyou. He

 also had been the Chairman of the Board of Directors of the Company since its inception and

 passed the Chairman position to Defendant Deyou at a some point in time between April 27, 2017

 and April 27, 20181. The Company did not make any announcement as to the details of the change

 of the Chairman. Defendant Defu was the sole controlling shareholder of the Company and had

 controlled 32.8% ownership of ChinaTechfaith until in 2017 he transferred approximately 97.7%

 of all shares he owned to his younger brother Defendant Deyou “for the purpose of family asset

 planning and to align the interests of the Issuer’s shareholders and the management”. 2 Thereafter,

 Defendant Defu has held roughly 0.7% ownership of the Company.3

        6.      Defendant Deyou, the younger brother of Defendant Defu, joined China Techfaith

 in 2007, acting as general manager of sales department. He has been the director and Chief

 Operating Officer of China Techfaith since August 2009, President since 2011 and CEO since

 May 2015.

        7.      At some time between April 27, 2017 and April 27, 2018, Defendant Deyou became

 the Chairman of the Board of Directors of China Techfaith. Sometime around when Defendant

 Deyou received the majority of the Company shares from his older brother Defendant Defu,

 Defendant Deyou also exercised options to purchase additional China TechFaith shares. So as of




 1
   Defendant Defu was listed as the Chairman of the Board of Directors of the Company in Form
 20-F 2016 Annual Report filed with SEC on April 27, 2017. Defendant Deyou was listed as the
 Chairman in Form 20-F 2017 Annual Report filed with the SEC on April 27, 2018. Defendant
 China Techfaith never made any disclosure as to when such change took place.
 2
   https://www.sec.gov/Archives/edgar/data/1316317/000119312518012733/d462592dsc13d.htm
 3

 https://www.sec.gov/Archives/edgar/data/1316317/000119312518012749/d462597dsc13ga.htm;
 https://www.sec.gov/Archives/edgar/data/1316317/000119312518012738/d462593dsc13ga.htm

                                                -3-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 4 of 75 PageID #: 144




 April 27, 2018 when China TechFaith’s 2017 Annual Report on Form 20-F was filed, Defendant

 Deyou owned 32.5% of the Company and was the sole controlling shareholder of the Company.

        8.      During the class period, Defendant China Techfaith and Individual Defendants

 failed to disclose in the Company’s 2014 to 2017 Annual Reports many related party transactions

 that China Techfaith conducted with Defendant Defu’s privately owned company Beijing Mfox

 Technology Company Limited (北京云狐时代科技有限公司, hereinafter “Mfox Technology”).

        9.      Additionally, China Techfaith’s 2017 Annual Report filed with the SEC on April

 27, 2018 disclosed that in December 2017, China Techfaith provided a loan of $53.794 million

 (RMB 350 million), which was tantamount to 1.15 times of China Techfaith’s entire 2017 annual

 net revenue, to an allegedly “unrelated third party” electronics manufacturing services factory to

 “fund [that factory’s] capital demand of production”4. Unbeknownst to the investors, such so-

 called unrelated third party actually was the manufacturing factory owned by Mfox Technology,

 Defendant Defu’s privately owned company in Shenyang, China.

        10.     Defendant China Techfaith and Individual Defendants also failed to disclose that

 two out of the three trademarks that China Techfaith claimed to own and used for its own brand

 name mobile phones were actually owned by Mfox Technology.

        11.     Furthermore, Defendant China Techfaith and Individual Defendants failed to

 disclose that at least two real estate projects in Shenyang and Hangzhou that China Techfaith

 invested in and developed were actually developed for the benefit of Mfox Technology.

        12.     Additionally, Defendant China Techfaith and the Individual Defendants failed to

 disclosed that the business of China Techfaith has been co-mingled with Mfox Technology for




 4
   2017 Annual Report pg F-19. The Company’s SEC filings refer to electronics services
 factories as “EMS factories”.

                                               -4-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 5 of 75 PageID #: 145




 years and China Techfaith is just one of the many companies that form part of Defendant Defu and

 Defendant Deyou’s family owned conglomerate.

        13.     SEC regulations and federal common law mandate that all material related

 party transactions be disclosed in annual reports and financial statements. Failure to disclose

 the related party transactions rendered the Company’s annual reports issued to investors

 during the Class Period false and misleading.

        14.     In addition, Generally Accepted Accounting Principles (“GAAP”) mandate

 that all material related party transactions be disclosed in the Company’s financial

 statements. Defendants’ failure to disclose the material related party transactions in the

 Company’s financial statements was a violation of GAAP and rendered false and misleading

 each of the Company’s annual financial statements issued to investors during the Class

 Period.

        15.     China TechFaith’s failure to disclose the material related party transactions

 with Defu and his companies, including Mfox Technology violated GAAP, and SEC regulations

 and rendered China TechFaith’s financial statements false and misleading.

        16.     Auditor Defendant Deloitte Touche Tohmatsu Certified Public Accountants LLP

 (“Auditor Defendant Deloitte”) was China Techfaith’s auditor for the years ended December 31,

 2014. Auditor Defendant Friedman LLP was China Techfaith’s auditor for the years ended

 December 31, 2015, 2016 and 2017. Each of the auditors certified that it had audited China

 Techfaith’s financial statements in accordance with the Public Company Accounting Oversight

 Board (United States) (“PCAOB”) auditing standards. Deloitte and Friedman both expressed

 unqualified opinions on those financial statements and financial statement schedules issued during

 the class period. But accounting rules mandate disclosure of related party transactions in the




                                               -5-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 6 of 75 PageID #: 146




 company’s financial statements, and the auditing standards that governed Deloitte’s and

 Friedman’s audits set out steps they must follow to obtain a list of related parties. These steps

 included carefully investigating unusual or suspicious transactions – like China Techfaith’s

 enormous loan and real estate investment for the benefit of Mfox Technology – and checking

 public records to determine whether there are any related parties that management had not

 disclosed. Deloitte and Friedman did not follow these auditing standards, because they did not

 check public records showing the intertwined relationship between China Techfaith and Mfox

 Technology, particularly given the glaring facts that Defendant Defu and Defendant Deyou are

 brothers, and that Defendant Defu exited out from his role as Chairman and controlling shareholder

 of the Company and formed his own private company that operates in the same industries and a

 the same location. Thus, Deloitte’s and Friedman’s statements that their audit had comported with

 PCAOB auditing standards were false.

        17.     The Dong Brothers’ related party transactions caused the Company’s revenue and

 profit to decline. It also diminished the value of its assets. When the damage to the Company’s

 financial condition was disclosed over time, the value of China TechFaith shares declined,

 damaging investors.

                                 JURISDICTION AND VENUE

        18.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

 Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

 SEC (17 C.F.R. §240.10b-5).

        19.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 §1331 and §27 of the Exchange Act.




                                               -6-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 7 of 75 PageID #: 147




        20.     Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

 U.S.C. §78aa) and 28 U.S.C. §1391(b) as a significant portion of Defendants’ actions, and

 subsequent damages, took place within this judicial district.

        21.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

 including but not limited to, the United States mail, interstate telephone communications and the

 facilities of the national securities exchange.

                                              PARTIES

        22.     Investors Lead Plaintiff Bradley Thomas purchased China Techfaith ADSs during

 the Class Period and was damaged thereby. Investors’s PSLRA certification was previously filed

 with the Court and is incorporated by reference herein. See ECF No. 6-2.

        23.     Named plaintiff Chenyan Zhu purchased China Techfaith ADSs during the Class

 Period and was damaged thereby. Investors’ PSLRA certification is attached hereto as Exhibit 1.

        24.     Named plaintiff David Manzo purchased China Techfaith ADSs during the Class

 Period and was damaged thereby. Investors’s PSLRA certification is attached hereto as Exhibit 2.

        25.     Defendant China Techfaith is a Cayman Islands company based in Beijing, China.

 Its principal executive offices are located at Tower D, Mfox Plaza, Ke Chuang 12th Street, Beijing

 Economic-Technological Development Area (Yi Zhuang), Beijing, China 101111, the same

 building of Defendant Defu’s privately-owned company Mfox Technology. 5 Defendant China

 Techfaith’s ADSs6 are listed on NASDAQ under the ticker symbol “CNTF.”




 5
     China Techfaith’s 2017 Annual Report names the building as Mfox Plaza. Mfox Technology
 calls the building as Hongkunyun Times. They are the same building.
 http://chanye.focus.cn/park/details_7001868/; also see http://www.mfox.cn/xwzx-contact.html
 6
   Each ADS represents 75 ordinary shares of China Techfaith.

                                                   -7-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 8 of 75 PageID #: 148




        26.     Defendant Defu founded China Techfaith in July 2002, He had been the Chairman

 of the Board of Directors of the Company since its inception and passed the Chairman position to

 his younger brother Defendant Deyou at a some point in time between April 27, 2017 and April

 27, 2018. 7 Defendant Defu also had been the CEO until May 2015 when he passed the title to

 Defendant Deyou. Defendant Defu was the sole controlling shareholder of the Company and had

 controlled 32.8% ownership of China Techfaith until in 2017 he transferred 254,695,000 ordinary

 shares which was approximately 97.7% of all shares he owned to his younger brother Defendant

 Deyou for the purported “purpose of family asset planning and to align the interests of the Issuer’s

 shareholders and the management”. 8 Defendant Defu still owns 6,000,000 ordinary shares as of

 today, which constitutes roughly 0.7% ownership of the Company. 9

        27.     Defendant Deyou, the younger brother of Defendant Defu, joined China Techfaith

 in 2007, acting as general manager of its sales department. He has been the director and Chief

 Operating Officer of China Techfaith since August 2009, President since 2011 and CEO since

 May 2015.

        28.     Sometime between April 27, 2017 and April 27, 2018, Defendant Deyou became

 the Chairman of the Board of Directors of China Techfaith. Sometime around when Defendant

 Deyou received 254,695,000 ordinary shares of the Company from his older brother Defendant

 Defu, Defendant Deyou also exercised some share options. So as of April 27, 2018 when the




 7
   Former Chairman Defu was listed as the Chairman of the Board of Directors of the Company in
 Form 20-F 2016 Annual Report filed with SEC on April 27, 2017. Defendant Deyou was listed
 as the Chairman in Form 20-F 2017 Annual Report filed with the SEC on April 27, 2018.
 Defendant China Techfaith never made any disclosure as to when such change took place.
 8
   https://www.sec.gov/Archives/edgar/data/1316317/000119312518012733/d462592dsc13d.htm
 9

 https://www.sec.gov/Archives/edgar/data/1316317/000119312518012749/d462597dsc13ga.htm;
 https://www.sec.gov/Archives/edgar/data/1316317/000119312518012738/d462593dsc13ga.htm.

                                                -8-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 9 of 75 PageID #: 149




 Company’s 2017 Annual Report on Form 20-F was filed, Defendant Deyou owned a total of

 257,695,000 ordinary shares, i.e. 32.5% ownership of the Company and was the sole controlling

 shareholder of the Company. Defendant Deyou received a diploma in accounting from the Jilin

 University of Agricultural Science And Technology in 1997.

           29.   Defendant Yuping Ouyang (“Defendant Ouyang”) has been Defendant China

 Techfaith’s Chief Financial Officer (“CFO”) since August 2008 and throughout the Class Period.

 Defendant Ouyang worked in various financial positions at the Company, including as the US

 GAAP reporting manager and chief accounting officer. Defendant Ouyang is also a licensed

 member of the Certified Public Accountants of Washington State and a member of the Association

 of Chartered Certified Accountants. Defendant Ouyang received her MBA from the Sun Yat-

 sen University in 2006 and her bachelor’s degree in management from the Guangdong University

 of Foreign Studies in 1996.

           30.   Defendants Defu, Deyou and Ouyang are collectively referred to herein as the

 “Individual Defendants.”

           31.   Defendant China Techfaith and Individual Defendants are collectively referred to

 herein as “China Techfaith Defendants”.

           32.   Each of the Individual Defendants:

           (a)   directly participated in the management of the Company;

           (b)   was directly involved in the day-to-day operations of the Company at the highest

 levels;

           (c)   was privy to confidential proprietary information concerning the Company and its

 business and operations;




                                               -9-
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 10 of 75 PageID #: 150




        (d)     was directly or indirectly involved in drafting, producing, reviewing and/or

 disseminating the false and misleading statements and information alleged herein;

        (e)     was directly or indirectly involved in the oversight or implementation of the

 Company’s internal controls;

        (f)     was aware of or recklessly disregarded the fact that the false and misleading

 statements were being issued concerning the Company; and/or

        (g)     approved or ratified these statements in violation of the federal securities laws.

        33.     The Company is liable for the acts of the Individual Defendants and its employees

 under the doctrine of respondeat superior and common law principles of agency because all of the

 wrongful acts complained of herein were carried out within the scope of their employment.

        34.     The scienter of the Individual Defendants and other employees and agents of the

 Company is similarly imputed to the Company under respondeat superior and agency principles.

        35.     Defendant Deloitte Touche Tohmatsu Certified Public Accountants LLP (“Auditor

 Defendant Deloitte”) was China Techfaith’s auditor for the years ended December 31, 2004 to

 December 31, 2014. Auditor Defendant Deloitte’s principal offices are located at 12/F, China Life

 Financial Center, No. 23, Zhenzhi Road, Chaoyang District, Beijing, PRC, 100026.

        36.     Defendant Friedman LLP (“Auditor Defendant Friedman”) was the Company’s

 auditor for the years ended December 31, 2015 to December 31, 2017. Auditor Defendant

 Friedman’s principal offices are located at One Liberty Plaza, 165 Broadway, Floor 21, New York,

 New York, 10006.

        37.     Auditor Defendant Deloitte and Auditor Defendant Friedman are the “Auditor

 Defendants”.




                                                - 10 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 11 of 75 PageID #: 151




        38.     Defendant China Techfaith, the Individual Defendants and Auditor Defendants

 Deloitte and Friedman are referred to herein, collectively, as the “Defendants.”

                                       RELATED PARTY

        39.      Beijing Mfox Technology Company Limited (“Mfox Technology”), is a private

 Chinese company founded in 2010 10 . Its name has also been translated into other English

 variations such as Yunhu Times Technology Limited or Yunhu Shidai Technology Limited. But

 they all refer to the same company and its Chinese name is 北京云狐时代科技有限公司. Its

 headquarters are located at Tower D, Mfox Plaza, Ke Chuang 12th Street, Beijing Economic-

 Technological Development Area (Yi Zhuang), Beijing, China 101111. 11 This is the same

 building in which China Techfaith is headquartered. Up until March 19, 2018, Defendant Defu

 Dong had 82% ownership of Mfox Technology. After March 19, 2018 when a new shareholder

 was added to Mfox Technology, Defendant Defu had approximately 78% ownership of Mfox.

 Defendant Defu has been Mfox Technology’s legal representative 12 , executive director and



 10
    https://www.qixin.com/company/0c337ed9-937c-4e2c-bdb6-944b8d30ae8e. Defendants Defu
 and Deyou used various English names in China TechFaith’s SEC filings to refer to the same
 Chinese characters used in Mfox Technology’s company name, its trademark and its official
 website http://www.mfox.cn in order to hide from US investors the true relationship between
 Mfox and China Techfaith. By translating the Chines characters for Mfox as Yunhu in China
 TechFaith’s SEC filings rather than as Mfox, the Individual Defendants concealed that Mfox and
 Yunhu were one and the same company.
 11
    http://www.mfox.cn/xwzx-contact.html.
 12
    Under Chinese law, every company must have a legal representative, including when starting a
 company or opening a new business in the PRC. A company’s legal representative is the
 individual who serves as the legal embodiment of the company’s interests for purposes of the
 Chinese government. Under Article 7 of the PRC Company Law that law, the company’s
 business license is required to contain that person’s name and address, in addition to the
 company’s registered capital and the scope of its business. A legal representative is the only
 person with the power to bind the company in all matters, including entering into contracts, and
 who represents the company in submitting reports to Chinese regulatory bodies. He or she also
 signs the company’s share certificates as well as any corporate bonds issued by the company.



                                               - 11 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 12 of 75 PageID #: 152




 general manager since July 23, 2015.13 Attached as Exhibit 3, is a copy of Mfox Technology

 registration information downloaded from China National Enterprise Credit Information Publicity

 System, indicating Defendant Defu’s ownership in Mfox Technology. Per Mfox Technology’s

 official website, the two main businesses of Mfox Technology are (i) producing ruggedized mobile

 products, the exact business that has been contributing approximately 95% of Defendant China

 Techfaith’s annual total revenue in 2015, 2016 and 2017 14 , and (ii) providing low/no-code

 development platforms15.

                               SUBSTANTIVE ALLEGATIONS


                      (i)   Defendants Defu and Deyou colluded to funnel
                   China Techfaith’ assets to their private company in China.

        40.     From its IPO in May 2005 through about 2013, China Techfaith’s business focused

 on mobile phones. Within this sector, China Techfaith had three lines of business – original design

 products, or ODP, branded phones, and mobile games.

        41.     Beginning in 2010, Defendants Deyou and Defu, two brothers who successively

 were the Chairman of China Techfaith’s Board and its controlling shareholder, carried out a

 scheme to loot China Techfaith’s business.

        42.     In June 2010, Defendant Defu formed a private company, Mfox. That company,

 like China Techfaith, was in the business of making and selling mobile phones. Defu owns the

 vast majority of Mfox’s shares.




 13
    https://www.qixin.com/company/0c337ed9-937c-4e2c-bdb6-944b8d30ae8e.
 14
    https://www.sec.gov/Archives/edgar/data/1316317/000119312518136571/d513599d20f.htm.
 15
    Low-code or no-code development is for people to design and build software applications
 without writing any or very little codes. Users can drag and drop application components,
 connect them together and create a mobile or web app on a low/no code development platform.

                                                - 12 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 13 of 75 PageID #: 153




        43.     Over the next five years, Deyou and Defu moved substantially all of China

 Techfaith’s operations, personnel, and even cash, from China Techfaith to Mfox.

        44.     Plaintiffs spoke with former employees of China Techfaith, who confirmed that

 China Techfaith refers to itself internally as a part of the Mfox Conglomerate. For example, Former

 Employee 1, an application test engineer who worked for China Techfaith from September 2013

 through March 2015, confirmed this. Former Employee 1 also remarked that in 2012, the Mfox

 Conglomerate began to move China Techfaith’s business and operations to Mfox.

        45.     Over the next five years, according to reports China Techfaith and Mfox filed with

 various Chinese agencies, Mfox stole most of China Techfaith’s assets:




                                                - 13 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 14 of 75 PageID #: 154




          46.   As a result of Deyou and Defu’s theft, China Techfaith’s financial performance and

 financial condition has completely deteriorated to the point of collapse as shown in the following

 chart:



                                               - 14 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 15 of 75 PageID #: 155




         Year ended Number              of Total revenues      Revenues     from Net          income

         December       employees                              branded phones (loss)

         31                                                    (a       profitable

                                                               niche)

         2011           470                 $323.8 million     $67.5 million         $27.1 million

         2012           358                 $137.7 million     $50.3 million         ($3.3 million)

         2013           286                 $120.7 million     $32.2 million         ($2.5 million)

         2014           225                 $99.3 million      $16.2 million         ($13.4

                                                                                     million)

         2015           135                 $64.6 million      Not disclosed         ($12.8

                                                                                     million)

         2016           118                 $61.0 million      Not disclosed         $10.1 million

         2017           115                 $46.8 million      Not disclosed         ($9.3 million)



        47.     Mfox sold the same products as China Techfaith. The products that Mfox

 Technology sold under its own trademarks are almost identical to those of China Techfaith’s.




                                              - 15 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 16 of 75 PageID #: 156




          Screen capture from China Techfaith’s official website. 16




 16
      http://www.techfaithwireless.com/

                                                 - 16 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 17 of 75 PageID #: 157




        Screen capture from Mfox Technology official website. 17

        48.     China Techfaith claimed that it began to sell mobile phones under the “17FOX”

 brand in 2012 and started to sell mobile phones under its own “MOBIFOX” brand starting from

 201318. Yet according to the Trademark Office of the State Administration for Market Regulation

 of China, the sole government authority responsible for the registration and administration of

 trademarks in China, the trademark MOBIFOX was registered by Mfox Technology in 2015, and

 a subsidiary of Mfox Technology applied for registering the trademark 17FOX in 2012 and is

 awaiting the Trademark Office’s substantive review. The Chinese characters of the trademark of

 a cell phone brand 云狐 (Chinese phonetic spelling: Yun Hu, i.e. Mfox’s Chinese characters) that

 Defendant China Techfaith claims to own 19 was also registered by a subsidiary of Mfox

 Technology in 2012 and is awaiting the substantive review by the Trademark Office. The search

 results are attached as Exhibit 4 to this Amended Complaint.

        49.     Having stolen China Techfaith’s mobile phone business, Defendants then caused

 China Techfaith to enter – absurdly – the real estate business.

        50.     China Techfaith is a technology company with no prior experience in or knack for

 real estate. Rather, Defendants caused China Techfaith to enter that business so that it could supply

 Mfox with office space.

        51.     China Techfaith’s 2013 Annual Report disclosed that it received approval from the

 Shenyang Government for the acquisition of approximately 11.5 acres in Shenyang City’s Shenbei

 New District in December 2011. The new facility that China Techfaith was building there would




 17
    http://www.mfox.cn/yhsc.html
 18
    https://www.sec.gov/Archives/edgar/data/1316317/000119312514165694/d680990d20f.htm
 19
    http://finance.sina.com.cn/stock/usstock/c/20130131/010414454937.shtml, last viewed on July
 15, 2019.

                                                 - 17 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 18 of 75 PageID #: 158




 include integrated research and development as well as sales and distribution capabilities. The land
                                                                                       20
 contract was valued at approximately RMB14.4 million (US$2.3 million).                     However,

 unbeknownst to investors in the U.S., the office was built for Mfox’s use. A photo of the property

 that China Techfaith built in Shenyang City’s Shenbei New shows that the name of “Mfox Mobile

 Phone” stands in Chinese letters on top of the building. The gigantic stone sign in front of the

 building says “Mfox Technology Park” together with Mfox Technology’s trademark a fox head.

 Indeed, Mfox’s official website shows that Mfox Technology’s manufacturing plant is located in

 Shenyang City’s Shenbei New District21.




 20
      https://www.sec.gov/Archives/edgar/data/1316317/000119312514165694/d680990d20f.htm
 21
      http://www.mfox.cn/xwzx-contact.html

                                                - 18 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 19 of 75 PageID #: 159




          Screen capture China Techfaith’s official website. 22




 22
      http://www.techfaithwireless.com/english/products/Portfolio_TechParks_ShenYang_1.htm

                                                 - 19 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 20 of 75 PageID #: 160




                Photo downloaded from Mfox Technology official website.23



          52.      Similarly, China Techfaith claimed that it built two buildings in Hangzhou in 2010,

 and a third in 2013 as part of “its business expansion strategy … with the primary purpose of

 developing [its] own smart phone manufacturing capacity and strengthening [its] research and

 development capabilities in handset design and gaming development.”24 China Techfaith’s 2017

 Annual Report still shows that it “owned and managed its real estate portfolio consisting of three

 completed buildings in Hangzhou”. In fact, a photo on China Techfaith’s website shows the name

 of “Mfox Mobile Phone” on top of the building together with Mfox Technology’s trademark the

 fox head.




 23
      http://www. mfox.cn/index.html
 24
      https://www.sec.gov/Archives/edgar/data/1316317/000119312514165694/d680990d20f.htm



                                                  - 20 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 21 of 75 PageID #: 161




               Screen capture from China Techfaith’s official website. 25




 25
      http://www.techfaithwireless.com/english/products/Portfolio_TechParks_HangZhou_1.html



                                                - 21 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 22 of 75 PageID #: 162




        53.     China Techfaith’s 2017 Annual Report also states that it was constructing another

 four buildings in Hangzhou. As of December 31, 2017, China Techfaith had invested

 approximately US$147.3 million in the construction of our facilities in Hangzhou. The capital

 expenditure in connection with the facilities in Hangzhou is expected to be US$11.3 million in

 aggregate in the next three years. Plaintiffs interviewed a local real estate broker The local real

 estate broker confirmed to Investors’s investigators that China Techfaith’s Hangzhou park,

 initially named “China TechFaith Technology Park” (德信无线科技园), and located at the corner

 of Changhe Road and Binan Road in Binjiang District of Hangzhou, changed its name to Mfox

 Technology park in Chinese (云狐时代科技).

        54.     Indeed, China Techfaith’s principal executive offices are located at Tower D, Mfox

 Plaza, Ke Chuang 12th Street, Beijing Economic-Technological Development Area (Yi Zhuang),

 Beijing, China 101111, the same building of Defendant Defu’s privately-owned company Mfox

 Technology and a building named after Mfox Technology.

        The 2017 Loan

        55.     Not content with stealing China Techfaith’s operations, in 2017, Deyou and Defu

 stole China Techfaith’s cash.

        56.     China Techfaith’s Annual Report for the year ended December 31, 2017 (the “2017

 Annual Report”) reported that China Techfaith had made a loan of $53.8 million to “an unrelated

 third party”. The loan amount totaled 1.15 times China Techfaith’s entire 2017 revenues and left

 China Techfaith with only $700,000 in cash and cash equivalents as of December 31, 2017.




                                                - 22 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 23 of 75 PageID #: 163




        57.    Because it was a material transaction, China Techfaith filed the Loan Agreement

 as an exhibit to its 2017 Annual Report. China Techfaith’s counterparty is Yingbai Technology

 (Shenyang) Limited (“Yingbai Technology”).26

        58.    In fact, “Yingbai Technology” is none other than Mfox’s manufacturing plant

 located in Shenyang, China. First, the address provided for “Yingbai Technology” in the Loan

 Agreement, 129-4, Gouziyan Road, Xiuyuan 1st Street, Mobile Phone Industrial Park, Daoyi

 North Street, Shenbei New District, Shenyang, is Mfox’s Shenyang manufacturing facility’s.




        Loan Agreement showing “Yingbai Technology’s” address in the first red box.




 26

 https://www.sec.gov/Archives/edgar/data/1316317/000119312518136571/d513599dex415.htm

                                             - 23 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 24 of 75 PageID #: 164




         Screen capture of Mfox Technology official website showing its address and an English

 translation thereof in the first red box.

         59.     Second, Mr. Zhongbao Wang, who owns 35% of “Yingbai Technology’s” shares

 and is one of its only two shareholders,27 has been serving as the Supervisor of Techfaith Software




 27
   https://www.qixin.com/company/d94dc8de-cb8e-4972-9ef8-1812830b427e, last viewed on
 July 15, 2019. Based on Yingbai Technology’s 2016, 2017 and 2018 annual reports filed with
 Chinese governmental authorities, it changed its correspondence address from 129-4, Gouziyan

                                                - 24 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 25 of 75 PageID #: 165




 (China) Ltd., a key China Techfaith subsidiary, since at least 2015. Under Chinese corporate law,

 a Supervisor is a top-level executive, that closely oversees and directs a limited liability company’s

 business.28 Supervisors serve on a board of supervisors with rights similar to directors. In addition,

 supervisors may attend board of director meetings and seek to remove directors. A fuller

 description of the rights and obligations of supervisors is attached as Exhibit 5.

           60.      Mr. Hailong Hu, who owns the remaining 65% of “Yinbgai Technology”, owns a

 number of Chinese companies alongside Defendants Deyou and Defu. 29 For example, Hu and

 Defendant Deyou founded a China-based company Beijing Zhongsheng Ruibao Commerce and

 Trade Company Limited in 2000. 30

    (ii)         Both GAAP and SEC regulations mandate disclosure of related party transactions.

 Regulation S-K

           61.      SEC Regulation S-K (27 CFR § 229.10) requires that annual reports such as those

 filed by China Techfaith on Form 20-F comply with the other requirements of Regulation S-K “to

 the extent provided in the forms and rules under [the Exchange] Act.”

           62.      Reg. S-K at §229.404, Item 404, required, at all times during the Class Period, that

 the Company “[d]escribe any transaction, since the beginning of the registrant’s last fiscal year, or

 any currently proposed transaction, in which the registrant was or is to be a participant and the




 Road, Xiuyuan 1st Street, Mobile Phone Industrial Park, Daoyi North Street, Shenbei New
 District, Shenyang, China to a new location at a certain point of time in 2018.
 28
    https://www.qixin.com/company/b2c894ca-aeb8-4ab7-8b79-d6450d3b8316, last viewed on
 July 15, 2019.
 29
    https://www.qixin.com/shareholder/e883a1e6b5b7e9be99/d94dc8de-cb8e-4972-9ef8-
 1812830b427e, last viewed on July 15, 2019.
 30
    https://www.qixin.com/company/39dfe57d-ad71-4ca1-950f-328adc9d2f3e, last viewed on July
 15, 2019.

                                                   - 25 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 26 of 75 PageID #: 166




 amount involved exceeds $120,000, and in which any related person had or will have a direct or

 indirect material interest.”31

         63.     Reg. S-K required the disclosure of detailed information concerning related party

 transactions exceeding $120,000, including the names of the “related person” or entity

 participating in the transaction, and the amounts of the transaction.

         64.     A “related person” is defined by Reg. S-K as including any director or executive

 officer of the Company, any immediate family member of a director or executive officer of the

 Company, any immediate family member of any 5% or greater shareholder of the Company, which

 means any child, stepchild, parent, stepparent, spouse, sibling, mother-in-law, father-in-law, son-

 in-law, daughter-in-law, brother-in-law, or sister-in-law of such shareholder, and any person (other

 than a tenant or employee) sharing the household of such shareholder.32

         65.     SEC Regulation S-K defines a transaction, for purposes of related party transactions,

 includes, but is not limited to, any financial transaction, arrangement or relationship (including

 any indebtedness or guarantee of indebtedness) or any series of similar transactions, arrangements

 or relationships. Reg. S-K at §229.404.

         66.     Under Item 7.B., Form 20-F requires disclosure of transactions with related parties,

 including:

 “transactions or loans between the company and (a) enterprises that directly or indirectly through

 one or more intermediaries, control or are controlled by, or are under common control with, the




 31
    The dollar amount for required disclosure was $60,000 for Reg. S-K at all times during the
 Class Period. The $60,000 threshold was increased to $120,000 by the SEC effective January
 2007 under Reg. S-K, though not for Reg S-B.
 32
    Deyou and Yiping Ouyang both had training in US GAAP and PRC GAAP. They were each
 aware that failure to disclose the transactions with Defu and MFox violated GAAP.

                                                 - 26 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 27 of 75 PageID #: 167




 company; (b) associates; (c) individuals owning, directly or indirectly, an interest in the voting

 power of the company that gives them significant influence over the company, and close members

 of any such individual’s family; (d) key management personnel, that is, those persons having

 authority and responsibility for planning, directing and controlling the activities of the company,

 including directors and senior management of companies and close members of such individuals’

 families; and (e) enterprises in which a substantial interest in the voting power is owned, directly

 or indirectly, by any person described in (c) or (d) or over which such a person is able to exercise

 significant influence. This includes enterprises owned by directors or major shareholders of the

 company and enterprises that have a member of key management in common with the company.

 Close members of an individual’s family are those that may be expected to influence, or be

 influenced by, that person in their dealings with the company. An associate is an unconsolidated

 enterprise in which the company has a significant influence or which has significant influence over

 the company. Significant influence over an enterprise is the power to participate in the financial

 and operating policy decisions of the enterprise but is less than control over those policies.

 Shareholders beneficially owning a 10% interest in the voting power of the company are presumed

 to have a significant influence on the company.”

        67.     Under SEC regulations, China Techfaith must disclose

                “The nature and extent of any transactions or presently proposed transactions which
                are material to the company or the related party, or any transactions that are unusual
                in their nature or conditions, involving goods, services, or tangible or intangible
                assets, to which the company or any of its parent or subsidiaries was a party.
                The amount of outstanding loans (including guarantees of any kind) made by the
                company, its parent or any of its subsidiaries to or for the benefit of any of the
                persons listed above. The information given should include the largest amount
                outstanding during the period covered, the amount outstanding as of the latest
                practicable date, the nature of the loan and the transaction in which it was incurred,
                and the interest rate on the loan.”
                Form 20-F, Item 7.B 1.




                                                - 27 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 28 of 75 PageID #: 168




 GAAP

           68.    The SEC has the statutory authority to promulgate GAAP for public companies and

 has delegated that authority to the Financial Accounting Standards Board (the “FASB”). GAAP

 constitutes those standards recognized by the accounting profession as the conventions, rules, and

 procedures necessary to define accepted accounting practices at a particular time.

           69.    SEC and NASDAQ rules and regulations require that publicly traded companies

 such as China Techfaith include financial statements that comply with GAAP in their annual and

 quarterly reports filed with the SEC. Sections 12 and 13 of the Exchange Act; Rule 10-01(d) of

 Regulation S-X.

           70.    SEC Rule 4-01(a) of Regulation S-X states that “[f]inancial statements filed with

 the Commission which are not prepared in accordance with generally accepted accounting

 principles will be presumed to be misleading or inaccurate.” 17 C.F.R. § 210.4-01(a)(1).

           71.    Management is responsible for preparing financial statements that conform to

 GAAP. The AICPA Professional Standards provide:

           The financial statements are management’s responsibility . . . Management is
           responsible for adopting sound accounting policies and for establishing and
           maintaining internal control that will, among other things, record, process,
           summarize, and report transactions (as well as events and conditions) consistent
           with management’s assertions embodied in the financial statements. The entity’s
           transactions and the related assets, liabilities, and equity are within the direct
           knowledge and control of management. . . . Thus, the fair presentation of financial
           statements in conformity with generally accepted accounting principles is an
           implicit and integral part of management’s responsibility. PCAOB AU 110.03.
           Within auditing standards, an arm’s length transaction is defined as a “transaction
           conducted on such terms and conditions between a willing buyer and a willing seller
           who are unrelated and are acting independently of each other and pursuing their
           own best interests.”33 (AU-C 550.10).




 33
      Whenever text appearing in a quote is bolded and italicized, emphasis has been added.

                                                  - 28 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 29 of 75 PageID #: 169




           72.    GAAP Statement of Financial Accounting Standards (“SFAS”) requires disclosure

 of all material transactions between China Techfaith, and related parties. ASC 850-10-50-1. The

 SEC on recognizes the U.S. Financial Accounting Standards Board (FASB) as the designated

 private sector standards setter for U.S. public companies. See Release Nos. 33-8221; 34-47743;

 IC-26028; FR-70. According to professional standards set by the American Institute of Certified

 Public Accountants, SFAS is the preferred source for determination of GAAP requirements.

 Failure to follow SFAS is a violation of Rule 203 of the AICPA code of professional conduct.34

           73.    ASC 850, Related Parties, establishes requirements for disclosure of transactions

 between a company and related parties, such as officers, directors and their immediate family

 members. A copy of ASC 850 is attached hereto as Exhibit 6 and is incorporated by reference

 herein.

           74.    Under ASC 850, related parties include:

       a. Affiliates of the entity

           b. Entities for which investments in their equity securities would be required, absent the

           election of the fair value option under the Fair Value Option Subsection of Section 825-

           10-15, to be accounted for by the equity method by the investing entity

           c. Trusts for the benefit of employees, such as pension and profit-sharing trusts that are

           managed by or under the trusteeship of management

           d. Principal owners of the entity and members of their immediate families

           e. Management of the entity and members of their immediate families




                                                 - 29 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 30 of 75 PageID #: 170




        f. Other parties with which the entity may deal if one party controls or can significantly

        influence the management or operating policies of the other to an extent that one of the

        transacting parties might be prevented from fully pursuing its own separate interests

        g. Other parties that can significantly influence the management or operating policies of

        the transacting parties or that have an ownership interest in one of the transacting parties

        and can significantly influence the other to an extent that one or more of the transacting

        parties might be prevented from fully pursuing its own separate interests. ASC 850-10-20.

        75.       Financial statements shall include disclosures of material related party transactions,

 other than compensation arrangements, expense allowances, and other similar items in the ordinary

 course of business. However, disclosure of transactions that are eliminated in the preparation of

 consolidated or combined financial statements is not required in those statements. The disclosures

 shall include:

              a. The nature of the relationship(s) involved

              b. A description of the transactions, including transactions to which no amounts or

              nominal amounts were ascribed, for each of the periods for which income statements

              are presented, and such other information deemed necessary to an understanding of

              the effects of the transactions on the financial statements

              c. The dollar amounts of transactions for each of the periods for which income

              statements are presented and the effects of any change in the method of establishing

              the terms from that used in the preceding period

              d. Amounts due from or to related parties as of the date of each balance sheet

              presented and, if not otherwise apparent, the terms and manner of settlement. ASC

              850-10-50-1.




                                                  - 30 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 31 of 75 PageID #: 171




        76.    FASB specifically points out that “[t]ransactions involving related parties

 cannot be presumed to be carried out on an arm's-length basis, as the requisite conditions of

 competitive, free-market dealings may not exist. Representations about transactions with related

 parties, if made, shall not imply that the related party transactions were consummated on terms

 equivalent to those that prevail in arm's-length transactions unless such representations can be

 substantiated.” ASC 850-10-50-5. If the reporting enterprise and one or more other

 enterprises are under common ownership or management control and the existence of that

 control could result in operating results or financial position of the reporting enterprise

 significantly different from those that would have been obtained if the enterprises were

 autonomous, the nature of the control relationship shall be disclosed even though there are

 no transactions between the enterprises.” ASC 850-10-50-6.

        77.    China Techfaith falsely represented in each of its annual financial statements filed

 with the SEC that its financial statements were prepared in accordance with GAAP.

        78.    Item 10(e) of Regulation S-K (17 CFR §229.10(e)) mandates that issuers disclose

 to investors whenever they are using non-GAAP financial metrics. Issuers must, among other

 things, (a) disclose that they are using non-GAAP metrics, (b) disclose the closest analogous

 GAAP principle, and (c) reconcile the non-GAAP financial metrics to the relevant GAAP metrics.

 Item 10(e) also prohibits issuers from “us[ing] titles or descriptions of non-GAAP financial

 measures that are the same as, or confusingly similar to, titles or descriptions used for GAAP

 financial measures.” Accordingly, whenever China Techfaith disclosed financial metrics using

 GAAP terms, or failed to disclose the use of non-GAAP measures, the markets assumed that the

 relevant metrics were presented in accordance with GAAP.




                                              - 31 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 32 of 75 PageID #: 172




        79.     Unless a company tells them otherwise, investors reasonably expect that major

 transactions with related parties are disclosed so that investors can take the related party nature

 into account when evaluating the substance and quality of the transactions and their impact on the

 Company. Management self-dealing is always red-flag warning for investors. .

        80.     Furthermore, FASB specifically points out that “if the reporting enterprise and one

 or more other enterprises are under common ownership or management control and the existence

 of that control could result in operating results or financial position of the reporting enterprise

 significantly different from those that would have been obtained if the enterprises were

 autonomous, the nature of the control relationship shall be disclosed even though there are

 no transactions between the enterprises.” ASC 850-10-50-6..

        81.     Disclosure of related party transactions is required because without disclosure,

 investors cannot know the true nature of a transaction and may presume that it was conducted at

 arm's length. Disclosure of all related party transactions is important for investors to determine

 whether the corporation has subordinated its independent interests to the related party. Disclosure

 of Defendants’ related party transactions would have informed investors that Defendants Defu and

 Deyou had the ability and intention to dominate and control the company personally and deploy

 China Techfaith’s assets for his personal enrichment to China Techfaith’s detriment.

               CHINA TECHFAITH DEFENDANTS’ FALSE STATEMENTS

 (i)    Undisclosed Related Party Transactions in 2Q2014 Form 6-K

        82.     The Class Period begins on September 2, 2014, when China Techfaith filed with

 the SEC a Form 6-K, disclosing its financial results for the second quarter ended June 30, 2014

 (“2Q2014 Form 6-K”). It states, in relevant parts, that:

        For the second quarter of 2014, TechFaith reported net revenue of US$23.1 million
        compared to US$26.2 million in the first quarter of 2014. This is in line with the Company's


                                                - 32 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 33 of 75 PageID #: 173




        previously issued guidance for the second quarter, which estimated revenue to be in the
        range of US$22 million to US$26 million. Revenue for the Company's Original Developed
        Product, or ODP, business was US$18.4 million, as compared to US$23.3 million in the
        first quarter of 2014. The 21.3% sequential decline in revenue from the ODP business was
        mainly due to continuing intensive competition in smartphone markets worldwide.
        Revenue in the Company's brand name phone business was US$4.5 million, as
        compared to US$2.7 million in the first quarter of 2014. The 64.6% sequential increase in
        revenue from the brand name phone business was mainly due to increased customer
        demand for the Company's tailored mobile devices.


        83.     The 2Q 2014 Form 6-K also included its income statements for the three and six

 months ended June 30, 2014, as well as its balance sheet as of that date. The 2Q 2014 2Q2014

 Form 6-K did not state that either financial statement included non-GAAP measures. Accordingly,

 China Techfaith implicitly represented that the financial statements were presented in accordance

 with GAAP. The financial statements in the 2Q 2014 2Q2014 Form 6-K were false and misleading

 because they (a) conveyed that they were prepared in accordance with GAAP; and yet (b) omitted

 material related party transactions whose disclosure GAAP mandated, including that (i) Mfox

 permitted China Techfaith to use Mfox’s trademarks, while China TechFaith falsely claimed that

 it owned the trademarks, and China TechFaith was required to fully and truthfully disclose in the

 financial statements the terms of such transactions; (ii) China Techfaith was using its personnel

 and capital to develop Mfox’s trademarks; (iii) China Techfaith was using its personnel and capital

 to support Mfox’s operations, including by providing Mfox with offices and the use of China

 Techfaith personnel; and (iv) China Techfaith had invested US$43 million in building three

 buildings in Hangzhou and US$8.3 million in building one building in Shenyang all for Mfox’s

 benefit.

        84.     2Q2014 Form 6-K was false misleading because China Techfaith Defendants

 omitted to disclose that the trademarks that were actually owned by Mfox Technology and China

 Techfaith was essentially developing the goodwill and intangible assets for Mfox. These



                                                - 33 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 34 of 75 PageID #: 174




 transactions fit the requirements of GAAP and Reg S-K as to the duty to disclose related party

 transactions because Defendant Defu, the then Chariman and CEO of China Techfaith, also owned

 the majority of Mfox. The transactions were material because China Techfaith’s brand name

 business contributed 19.3% of total revenue for the second quarter of 2014. The transaction was

 material.

        85.     Unless a company tells them otherwise, investors reasonably expect that major

 transactions with related parties are disclosed so that investors can take the related party nature

 into account when evaluating the substance and quality of the transactions and their impact on the

 Company. Management self-dealing is always red-flag warning for investors. And here, China

 Techfaith concealed the related party nature of its real estate investment and misleadingly told

 investors that its purpose was to boost returns.

        86.     Furthermore, FASB specifically points out that “if the reporting enterprise and one

 or more other enterprises are under common ownership or management control and the existence

 of that control could result in operating results or financial position of the reporting enterprise

 significantly different from those that would have been obtained if the enterprises were

 autonomous, the nature of the control relationship shall be disclosed even though there are

 no transactions between the enterprises.” ASC 850-10-50-6.SFAS No. 57 ¶4.

        87.     Similarly, Defendants should have disclosed that China Techfaith invested in and

 developed real estate properties for the benefit of Mfox because the dollar amount involved in the

 related party transaction was material. Defendant China Techfaith invested US$43 million in the

 construction of three buildings in Hangzhou and US$8.3 million in the building in Shenyang. The

 transaction should have been disclosed also pursuant to ASC 850-10-20SFAS No. 57 ¶4.




                                                    - 34 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 35 of 75 PageID #: 175




        88.     The disclosure of these related party transactions is required because without

 disclosure, investors cannot know the true nature of a transaction and may (or perhaps will)

 presume that it was conducted at arm's length. Disclosure of all related party transactions is

 important for investors to determine whether the corporation has subordinated its independent

 interests to the related party. FAS No. 57, p.7. Disclosure of Defendants’ related party transactions

 would have informed investors that Defendants Defu and Deyou had the ability to dominate and

 control the company personally so as to direct its assets to Defendant Defu’s personal company in

 a manner that could be, and was, detrimental to the Company and its shareholders.

        (ii)    Undisclosed Related Party Transactions in the 2014 Annual Report

        89.     On April 28, 2015, Defendant China Techfaith filed its 2014 Annual Report on

 Form 20-F with the SEC (“2014 Annual Report” or “2014 20-F”) stating, in relevant part:


        Our revenues from sales of brand name phones represent sales of mobile phones under our
        brands including QIGI, Tecface, 17FOX, MOBIFOX. The brand phones are designed
        by us and manufactured by EMS providers. Our brand name phone sales contributed
        revenues of US$16.2 million, or 16.7% of our total net revenues, in 2014.

        Revenue from sales of brand name phones, represent mobile phone under our brands
        including Tecface, QIGI, 17FOX and MOBIFOX.

        In 2010, the Group acquired Citylead with its subsidiaries and VIE (the “Citylead Group”)
        and started to sell mobile phones under “QIGI” brand. The Group also developed its own
        brands, including “Tecface”, “17FOX” and “MOBIFOX”.

        90.     The highlighted statements were false and misleading because China Techfaith did

 not own its own brands. Instead, China Techfaith had transferred the brands to Defendants.

        91.     The 2014 Annual Report also provided:

        We commenced the construction of buildings and facilities in major cities in China with
        the primary purpose of developing our own smart phone manufacturing capacity and
        strengthening our research and development capabilities in handset design. We finished
        the construction of our first two buildings in Hangzhou in 2010 and the third building in
        2013. As we now expect our current buildings and facilities to be sufficient for our own



                                                 - 35 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 36 of 75 PageID #: 176




        use, we now expect the buildings and facilities under construction to exceed our own need
        for research and development and manufacturing facilities. We now view the construction
        of these buildings and facilities as part of our strategy to diversify revenue streams, and
        expect to lease or potentially sell unused portions of our constructed buildings and
        facilities to third parties to generate additional revenues, but we cannot assure you that
        we will be successful in these revenue-generating attempts. […]
        We currently have a real estate project located in each of Hangzhou, Beijing and Shenyang.
        As part of our strategy to expand, we acquired land use rights in these three cities
        beginning with the acquisition of land use rights in Hangzhou in 2008. …. We also have
        begun constructing facilities in Shenyang, after acquiring land use rights to a piece of
        land in November 2011. […]

        Although they have not generated little revenue to date, our real estate projects are part
        of our strategy to diversify our revenue streams. As of December 31, 2014, we had
        invested an aggregate of US$62.5 million (RMB388.1 million) in the construction of our
        buildings and facilities in Hangzhou, US$59.7 million (RMB370.4 million) in the
        construction of our buildings and facilities in Beijing, and US$29.1 million (RMB180.4
        million) in the construction of our buildings and facilities in Shenyang. We believe that our
        current premises and facilities are more than sufficient to accommodate our existing
        production capacity needs, and as a result, we intend to lease or sell the unutilized buildings
        and facilities we construct.

        In November 2011, our subsidiary, 17FOXSY, acquired land use rights to a piece of
        land comprising 46,715 square meters in Shenyang, China, for the establishment of an
        integrated research and development, sales and distribution center. In mid-2012, we
        commenced the Phase I construction of two buildings with an area of 10,270 square meters,
        which was completed in 2014. As of December 31, 2014, we had invested US$10.1 million
        (RMB62.9 million) in construction fees in connection with the Phase I construction. Under
        our current construction plan, there are buildings of approximately 40,966 square meters
        to be built in Shenyang. The capital expenditure in connection with the facilities in
        Shenyang is expected to be US$20.0 million over the next three years.

        92.     The highlighted statements were false and misleading because China Techfaith did

 not establish its real estate practice to diversify its investments but rather to benefit Mfox.

        93.     The 2014 20-F also stated that “[d]uring 2012 and 2013, we had no related party

 transactions.” As to 2014, the 2014 20-F stated that China Techfaith had entered into a 3-year

 rental of certain office space in Beijing for $0.2 million/year. The 2014 20-F did not disclose any

 additional related party transactions. Further, Further, the 2014 20-F’s cover page provided that

 China Techfaith had prepared its financial statements under U.S. GAAP.



                                                  - 36 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 37 of 75 PageID #: 177




        94.      These statements were false and misleading because the 2014 20-F omitted related-

 party transactions, including that (i) Mfox permitted China Techfaith to use Mfox’s trademarks,

 while China TechFaith falsely claimed that it owned the trademarks, and China TechFaith was

 required to fully and truthfully disclose in the financial statements the terms of such transactions;

 (ii) China Techfaith was using its personnel and capital to develop Mfox’s trademarks; (iii) China

 Techfaith was using its personnel and capital to support Mfox’s operations, including by providing

 Mfox with offices and the use of China Techfaith personnel; and (iv) China Techfaith had invested

 US$43 million in building three buildings in Hangzhou and US$8.3 million in building one

 building in Shenyang all for Mfox’s benefit.

        95.     Defendant Defu signed the 2014 20-F. Defendants Defu and Ouyang likewise

 certified the 2014 20-F’s accuracy pursuant to SOX Section 302.

        96.     As part of each annual audit, under Generally Accepted Auditing Standards, the

 Company’s auditor is obligated to inquire, either orally or in writing, of each senior officer and

 each director as to the existence of any related party transactions with the Company.

        97.     In addition, prior to issuing an unqualified or “clean” audit opinion, an auditor will

 require that a Company’s Chief Executive Officer and Chief Financial Officer sign a “management

 representation letter.” These written representations are mandated as a professional standards

 requirement under PCAOB AS 2410 and AS No. 18. The management representation letter will

 represent to the auditors that the CEO and CFO are not aware of any undisclosed related party

 transactions, eg.. that all related party transactions are fully disclosed in the footnotes to the

 financial statements.

        98.     PCAOB AU333.05 requires independent auditors to obtain written representations

 from management, including the CEO and CFO, as a part of an audit of financial statements




                                                 - 37 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 38 of 75 PageID #: 178




 performed in accordance with generally accepted auditing standards, including but not limited to

 the names of all related parties and transactions with related parties, amounts receivable from or

 payable to related parties, and support for any assertion that a transaction with a related part was

 conducted on arm’s-length terms.

         99.    AU333.08 specifically states that Materiality considerations would not apply to

 those representations that are not directly related to amounts included in the financial statements,

 such as amounts relating to related parties.

         100.   These representations are contained in what is known as a “management

 representation letter.”35 Management representation letters are used to provide information to the

 auditors about matters that cannot be objectively tested because they depend on management’s

 knowledge, such as management’s intentions and the completeness of information provided to the

 auditor.

         101.   Accordingly, Defendants Defu and Deyou knew that they each had an obligation to

 disclose the related party transactions to the auditors and in the financial statements.

 (iii)   Undisclosed Related Party Transactions in 2015 Annual Report

         102.   On April 29, 2016, Defendant China Techfaith filed its 2015 Annual Report on

 Form 20-F with the SEC (“2015 Annual Report” or “2015 20-F”) stating in relevant part:

         With the acquisition of Citylead in 2010, we began to design our QIGI branded mobile
         phones and Tecface branded mobile phones. Leveraging the design capabilities and
         EMS suppliers from our ODP business, we began to sell mobile phones under the
         “17FOX” brand in 2012 and added the MOBIFOX brand in 2013.
         We started our brand name phone sales business in February 2010 with the QIGI brand. In
         2011 we introduced the Tecface brand. In 2012, we began to sell mobile phones under
         our “17FOX” brand. In 2013, we promoted our new brand “MOBIFOX.” We
         emphasized the brands of our mobile handset products because self-owned branded


 35
    The illustrative management representation letter provided by PCAOB under AU333.16 is
 incorporated herein by reference and can be found at
 https://pcaobus.org/Standards/Archived/PreReorgStandards/Pages/AU333.aspx.

                                                 - 38 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 39 of 75 PageID #: 179




        products offered a higher profit margin compared with mobile handsets we sold for
        our ODP business. We disposed the QIGI brand in 2015 due to declining revenues.

        103.   The highlighted statements were false and misleading because China Techfaith did

 not own its own brands. Instead, China Techfaith had transferred the brands to Defendants.


        We commenced the construction of buildings and facilities in major cities in China with
        the primary purpose of developing our own smart phone manufacturing capacity and
        strengthening our research and development capabilities in handset design. As we
        now expect our current buildings and facilities to be sufficient for our own use, we now
        expect the buildings and facilities under construction to exceed our own need for research
        and development and manufacturing facilities. We now view the construction of these
        buildings and facilities as part of our strategy to diversify revenue streams, and expect
        to lease or potentially sell unused portions of our constructed buildings and facilities
        to third parties to generate additional revenues, but we cannot assure you that we will
        be successful in these revenue-generating attempts. We commenced construction
        projects in Hangzhou in 2008, finished the construction of the first two buildings in
        2010 and the third building in 2013. We began to prepare the construction of another
        four buildings in Hangzhou in 2015. In addition, we commenced construction projects in
        Beijing in 2012. In 2015, we completed the construction of all the 16 buildings of the phrase
        I of our technological park in Beijing and began to apply for relevant government
        inspections, and commenced the construction of 6 buildings of its phase II project.
        Moreover, we commenced construction projects in Shenyang in 2012, and we finished
        the construction of two buildings in Shenyang in 2014. In 2013, 2014 and 2015, in
        connection with our construction projects, we incurred a total capital expenditure of
        US$10.5 million, US$58.6 million and US$147.8 million, respectively. We expect to
        continue to incur significant capital expenditures in relation to these construction projects,
        and expect to incur an additional total capital expenditures of US$40 million from 2016 to
        2018. We also own an office building in Beijing, which we rented out in 2013, 2014 and
        2015, and in 2014 we began to rent out portions our buildings in Shenyang and Hangzhou.
        In 2013, 2014 and 2015 we generated rental income from real estate of US$1.2 million,
        US$2.6 million and US$4.4 million, respectively.

        Our client in Shenyang Tech Park is an anchor tenant leasing the whole park for its
        electronics manufacturing business and as workers dormitory. Our tenants in
        Hangzhou Tech Park are mostly Small Medium Enterprises in various industries and
        tenants in Beijing Jiu Xian Qiao are mostly Small Medium Enterprises focus on technology
        sector.

        As part of our expansion strategy, we acquired land use rights and began constructing
        buildings and facilities in Hangzhou, Beijing and Shenyang of China. These buildings
        and facilities are designed for research and development purposes as well as for
        establishing internal manufacturing capabilities. Since then, we have shifted our
        strategy to use the construction of these buildings and facilities to help diversify


                                                - 39 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 40 of 75 PageID #: 180




        revenue streams—as we now believe that our current premises and facilities are more
        than sufficient to accommodate our existing production capacity needs, we currently
        plan to lease or sell the unused portions of these buildings and facilities once
        construction stage is completed. Thus, our real estate portfolio now forms part of our
        strategy to diversify revenue streams.

        104.    The highlighted statements are false and misleading because China Techfaith did

 not establish its real estate practice to diversify its investments but rather to benefit Mfox.

        105.    Under Item 7-B, the 2015 20-F disclosed three related party transactions, two of

 which did not involve Mfox: (i) an office lease for $0.2 million/year; and (ii) the sale of one of

 China Techfaith’s VIEs. The third, though it involved Mfox, was an anodyne sale of cell phones

 to Mfox for $2.1 million. Further, the 2015 20-F’s cover page provided that China Techfaith had

 prepared its financial statements under U.S. GAAP. These statements were false and misleading

 because China Techfaith engaged in numerous other related-party transactions, including that (i)

 Mfox permitted China Techfaith to use Mfox’s trademarks, while China TechFaith falsely claimed

 that it owned the trademarks, and China TechFaith was required to fully and truthfully disclose in

 the financial statements the terms of such transactions; (ii) China Techfaith was using its personnel

 and capital to develop Mfox’s trademarks; (iii) China Techfaith was using its personnel and capital

 to support Mfox’s operations, including by providing Mfox with offices and the use of China

 Techfaith personnel; and (iv) China Techfaith had invested US$43 million in building three

 buildings in Hangzhou and US$8.3 million in building one building in Shenyang all for Mfox’s

 benefit.

        106.    Defendant Deyou signed the 2015 20-F. Defendants Deyou and Ouyang likewise

 certified the 2015 20-F’s accuracy pursuant to SOX Section 302.



    (v) Undisclosed Related Party Transactions in 2016 Annual Report




                                                  - 40 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 41 of 75 PageID #: 181




        107.   On April 27, 2017, Defendant China Techfaith filed its 2017 Annual Report on

 Form 20-F with the SEC (“2016 Annual Report” or “2016 20-F”) stating, in relevant part:


        With the acquisition of Citylead in 2010, we began to design our QIGI branded mobile
        phones and Tecface branded mobile phones. Leveraging the design capabilities and
        EMS suppliers from our ODP business, we began to sell mobile phones under the
        “17FOX” brand in 2012 and added the MOBIFOX brand in 2013.

        We started our brand name phone sales business in February 2010 with the QIGI brand. In
        2011 we introduced the Tecface brand. In 2012, we began to sell mobile phones under
        our “17FOX” brand. In 2013, we promoted our new brand “MOBIFOX.” We
        emphasized the brands of our mobile handset products because self-owned branded
        products offered a higher profit margin compared with mobile handsets we sold for
        our ODP business. We disposed of the QIGI brand in 2015 due to declining revenues.

        108.   The highlighted statements were false and misleading because China Techfaith did

 not own its own brands. Instead, China Techfaith had transferred the brands to Defendants.


        We commenced the construction of buildings and facilities in major cities in China
        with the primary purpose of developing our own smart phone manufacturing
        capacity based on our business growth, space constraints, and customer demand, in
        order to further strengthen our sales, marketing, research and development
        capabilities in handset design. After declines in the overall market for our handsets,
        our existing buildings and facilities are not only sufficient for our own use but also
        have excess space, allowing us to pursue a strategy to monetize our existing buildings
        and facilities and those under construction. We now believe the construction of these
        buildings and facilities as part of our long term strategy to diversify revenue streams,
        and expect to lease or potentially sell unused portions of our constructed buildings
        and facilities to third parties to generate additional revenues, but we cannot assure
        you that we will be successful in these attempts given volatility in the real estate
        market, ability of potential buyers to secure required financing and attractiveness of
        our facilities to potential tenants for leasing.

        Our tenant in Shenyang Tech Park is an anchor tenant leasing the whole park for its
        electronics manufacturing business and as a workers ’ dormitory. Our tenants in
        Hangzhou Tech Park are mostly Small-to-Medium Sized Enterprises in various
        industries and while tenants in Beijing Jiu Xian Qiao are mostly Small-to-Medium Sized
        Enterprises focused on the technology sector.

        As part of our expansion strategy, we acquired land use rights and began constructing
        buildings and facilities in Hangzhou, Beijing and Shenyang of China. These buildings
        and facilities are designed for research and development purposes as well as for



                                              - 41 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 42 of 75 PageID #: 182




        establishing internal manufacturing capabilities. Since then, we have shifted our
        strategy to use the construction of these buildings and facilities to diversify our
        business. We believe that our current premises and facilities are more than sufficient
        to accommodate our existing production capacity needs and we have engaged in
        activities to lease or sell the unused portions of these buildings and facilities as
        construction is completed. Thus, our real estate portfolio now forms part of our
        strategy to diversify revenue streams.

        109.    The highlighted statements are false and misleading because China Techfaith did

 not establish its real estate practice to diversify its investments but rather to benefit Mfox.

        110.    Under Item 7-B, the 2015 20-F disclosed three related party transactions, two of

 which did not involve Mfox: (i) an office lease for $0.2 million/year; and (ii) a temporary change

 in China Techfaith’s corporate structure, through which one of China Techfaith’s subsidiaries

 temporarily became a VIE. The third, though it involved Mfox, was an anodyne purchase of raw

 materisl from Mfox of $2.8 million over two years and sale of cell phones to Mfox for $5.5 million

 over two years. Further, the 2016 20-F’s cover page provided that China Techfaith had prepared

 its financial statements under U.S. GAAP. These statements were false and misleading because

 China Techfaith engaged in numerous other related-party transactions, including that (i) Mfox

 permitted China Techfaith to use Mfox’s trademarks, while China TechFaith falsely claimed that

 it owned the trademarks, and China TechFaith was required to fully and truthfully disclose in the

 financial statements the terms of such transactions; (ii) China Techfaith was using its personnel

 and capital to develop Mfox’s trademarks; (iii) China Techfaith was using its personnel and capital

 to support Mfox’s operations, including by providing Mfox with offices and the use of China

 Techfaith personnel; and (iv) China Techfaith had invested US$43 million in building three

 buildings in Hangzhou and US$8.3 million in building one building in Shenyang all for Mfox’s

 benefit.




                                                  - 42 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 43 of 75 PageID #: 183




        111.    Defendant Deyou signed the 2016 20-F. Defendants Deyou and Ouyang likewise

 certified the 2016 20-F’s accuracy pursuant to SOX Section 302.


        (vi) False and Misleading statement in Schedule 13 D filed on January 18, 2018.


        112.    On January 18, 2018, before markets opened, Defendant Deyou filed a Schedule

 13D to advise that he purportedly received approximately 97.7% of his brother Defendant Defu’s

 shares. Defendant Defu also filed a Schedule 13G/A to disclose the same transaction. The

 Schedules 13D provided in relevant part:


                Item 4. Purpose of Transaction.
                      Mr. Defu Dong founded the Issuer and has been its chief executive officer
                until May 2015. Mr. Deyou Dong joined the Issuer in 2007. He soon became to
                assume leading positions, and has been serving as the Issuer’s chief executive
                officer since May 2015.

                     Mr. Deyou Dong is Mr. Defu Dong’s brother. For the purpose of family
                asset planning and to align the interests of the Issuer’s shareholders and the
                management, Mr. Deyou Dong and Mr. Defu Dong effected the transfer
                described in this Statement.


        113.    The emphasized statement above is false and misleading because as alleged above,

 the purpose of the stock transfer was not asset planning or aligning Defu and Deyou’s interests

 with China Techfaith, but instead to facilitate China Techfaith’s corporate looting for Defendants

 Defu and Deyou’s benefit.

        114.    Nevertheless, buoyed by the announcement that China Techfaith’s controlling

 shareholder’s interests would be fully aligned with other shareholders’, China Techfaith’s stock

 price rose from $2.52/ADS to $3.08/ADS, up 22.22%, on January 18, 2018.



        (vii) Undisclosed Related Party Transactions in 2017 Annual Report


                                               - 43 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 44 of 75 PageID #: 184




        115.   On April 27, 2018, Defendant China Techfaith filed its 2017 Annual Report on

 Form 20-F with the SEC (“2017 Annual Report”) stating in relevant part:

        We started our brand name phone sales business in February 2010 with the QIGI brand.
        Thereafter, we added Tecface, 17FOX and MOBIFOX brands into our brand matrix.
        We emphasized the brands of our mobile handset products because self-owned
        branded products offered a higher profit margin compared with mobile handsets we
        sold for our ODP business.

        We also sell branded name phones under our brands including Tecface, 17FOX and
        MOBIFOX to our customers.

        Revenue from sales of brand name phones, represent mobile phone under our brands
        including Tecface, QIGI, 17FOX and MOBIFOX. Our brand phones are designed by us
        and manufactured by EMS providers.

        116.   The highlighted statements were false and misleading because China Techfaith did

 not own its own brands. Instead, China Techfaith had transferred the brands to Defendants.


        We began constructing our first technological park, i.e., buildings and facilities intended
        for research and development, as well as manufacturing purposes, in Hangzhou, China
        in 2008. Since then, we expanded our number of construction projects to include similar
        technological parks in Beijing, China, in 2012, which were sold in 2017, and in Shenyang,
        China, in 2013. We plan to further expand our presence in the above and other cities as
        suitable opportunities arise.

        We have so far disposed of the technological park and the 6-floor building in Beijing. We
        will continue to own and manage our real estate portfolio consisting of three
        completed buildings in Hangzhou, two completed buildings in Shenyang and a variety
        of buildings in various stages of construction.

        Our tenant in Shenyang Tech Park is an anchor tenant leasing the whole park for its
        electronics manufacturing business and as a workers’ dormitory, while our tenants
        in Hangzhou Tech Park are mostly Small-to-Medium Sized Enterprises in various
        industries.

        As part of our expansion strategy, we acquired land use rights and began constructing
        buildings and facilities in Hangzhou, Beijing and Shenyang of China. These buildings and
        facilities were originally designed for research and development purposes as well as for
        establishing internal manufacturing capabilities. Since then, we have shifted our strategy
        to use the construction of these buildings and facilities to diversify our business. We have
        engaged in activities to lease or sell the unused portions of these buildings and facilities as


                                                 - 44 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 45 of 75 PageID #: 185




       construction is completed. Thus, our real estate portfolio now forms part of our strategy to
       diversify revenue streams.

        We have completed the construction of three buildings with a total area of 43,398 square
       meters and they have been all rented out. In addition, we are constructing another four
       buildings in Hangzhou. As of December 31, 2017, we had invested approximately
       US$147.3 million in the construction of our facilities in Hangzhou. The capital
       expenditure in connection with the facilities in Hangzhou is expected to be
       US$11.3 million in aggregate in the next three years.

       As part of our expansion strategy, we acquired land use rights and began constructing
       buildings and facilities in Hangzhou, Beijing and Shenyang of China. These buildings and
       facilities are designed for research and development purposes as well as for establishing
       internal manufacturing capabilities. Since then, we have shifted our strategy to use the
       construction of these buildings and facilities to help diversify our business. Our current
       premises and facilities are more than sufficient to accommodate our existing production
       needs, we currently lease or sell the unused portions of these buildings, construction in
       progress and facilities. Thus, our real estate portfolio has formed part of our strategy to
       diversify our revenue.

       As of December 31, 2017, our buildings available for lease, including two in Shenyang and
       three in Hangzhou, of about 53,000 square meters in total, of which 51,344 square meters
       have been leased out.

       Revenues from continuing real estate business decreased by 4.2% from
       US$3.5 million in 2015 to US$3.3 million in 2016. The decrease was mainly due to the
       change of exchange rate. The continuing real estate business includes the rental
       income of two buildings in Shenyang and three buildings in Hangzhou.

       Net cash used in investing activities was US$25.2 million in 2017, which mainly resulted
       from investment of $40.8 million in Hangzhou and Shenyang projects and a loan of
       $51.8 million to a third party offset by $65.1 million received from the sale of a subsidiary.
       We began to prepare the construction of another four buildings in Hangzhou in 2015.

        We expect that our capital expenditure from 2018 to 2020 will amount to
       approximately US$19.9 million, which will primarily relate to the construction of
       office buildings in Hangzhou and Shenyang. The capital expenditure in connection with
       the facilities in Hangzhou for four buildings is expected to be US$11.3 million over the
       next three years. The capital expenditure in connection with the facilities in Shenyang is
       expected to be US$8.6 million in aggregate in the next three years. We currently plan to
       fund these expenditures with our cash, cash equivalents, short-term investments and
       anticipated cash flow generated from our operating activities, as well as long-term loans.




                                               - 45 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 46 of 75 PageID #: 186




        117.    The highlighted statements are false and misleading because China Techfaith did

 not establish its real estate practice to diversify its investments but rather to benefit Mfox.

        118.    The 2017 20-F further provided:

    In December 2017, the Group entered into an agreement with an EMS factory of the Group,
    an unrelated third party, to provide a [$53.8 million] (RMB 350 million) loan to fund its
    capital demand of production. This loan is for a period of twelve months, at an interest rate of
    4.35% per year. The EMS factory agreed to provide its machine and equipment as the
    collateral for this loan. In addition, the shareholder of EMS factory agreed to provide the
    equity as collateral to the Group. The EMS factory agreed to repay the loan in four
    installments, or to repay about [$13.5 million] (RMB 87.5 million) at the end of each quarter
    in 2018 and early repayment of the loan is acceptable. The EMS factory repaid about [$18.8
    million] (RMB 122 million) by March 31, 2018.


        119.    Defendants’ statements were false because the $53.8 million loan was not to an

 unrelated third party, but to related party Mfox (“Mfox Loan”).

        120.    Under Item 7-B, the 2016 20-F disclosed three two related party transactions, one

 of which, a temporary change in China Techfaith’s corporate structure, through which one of

 China Techfaith’s subsidiaries temporarily became a VIE, did not involve Mfox. As to Mfox,

 China Techfaith disclosed only purchases of raw materials for $2.7 million over two years and

 sales of cell phones for $3.8 million over two years. Further, the 2016 20-F’s cover page provided

 that China Techfaith had prepared its financial statements under U.S. GAAP. These statements

 were false and misleading because China Techfaith engaged in numerous other related-party

 transactions, including that (i) Mfox permitted China Techfaith to use Mfox’s trademarks, while

 China TechFaith falsely claimed that it owned the trademarks, and China TechFaith was required

 to fully and truthfully disclose in the financial statements the terms of such transactions; (ii) China

 Techfaith was using its personnel and capital to develop Mfox’s trademarks; (iii) China Techfaith

 was using its personnel and capital to support Mfox’s operations, including by providing Mfox

 with offices and the use of China Techfaith personnel; (iv) China Techfaith had invested US$43



                                                  - 46 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 47 of 75 PageID #: 187




 million in building three buildings in Hangzhou and US$8.3 million in building one building in

 Shenyang all for Mfox’s benefit; and (v) China Techfaith lent Mfox $53.8 million.

        121.    Defendant Deyou signed the 2017 20-F. Defendants Deyou and Ouyang likewise

 certified the 2017 20-F’s accuracy pursuant to SOX Section 302.


                                       LOSS CAUSATION

        122.    Defendant’s siphoning of China Techfaith’s resources for their own benefit

 throughout the Class Period led to unexpectedly poor results, causing a substantial decline the

 price of China TechFaith stock.

        123.    On September 19, 2014 when China Techfaith filed its 2Q2014 Form 6-K
 disclosing negative financial results, its stock price dropped 4.41% from $6.8/ADS to $6.5/ADS,
 and another 3.08% to $6.3/ADS during the next trading day on September 22, 2014, further
 damaging investors. This share price drop occurred because of negative financial results caused
 by the China TechFaith Defendants’ fraudulent undisclosed related party transactions.
        124.    On March 12, 2015 before the market was open, Defendants issued a Form 6-K,
 reporting the Company’s terrible performance in unaudited financial results for the fourth quarter
 and the full year ended December 31, 2014, quoting “the impact of a decline in revenue from the
 Company’s gaming business and its branded phone business” as the reason for the decline of the
 total revenue of 2014. China Techfaith’s stock price dropped fell from $5.1/ADS to $4.95/ADS,
 or 2.94%, damaging investors. This share price drop occurred because of negative financial results
 caused by the China TechFaith Defendants’ fraudulent undisclosed related party transactions.
        125.    On April 30, 2015, due to China Techfaith’s terrible performance for the year of
 2015, its stock price dropped fell from $5.75/ADS to $5.45/ADS, or 5.22%, damaging investors.
 This share price drop occurred because of negative financial results caused by the China TechFaith
 Defendants’ fraudulent undisclosed related party transactions.
        126.    On September 24, 2015 before the market was open, Defendants announced China
 Techfaith’s unaudited financial results for the second quarter ended June 30, 2015. At the earnings


                                                - 47 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 48 of 75 PageID #: 188




 call at 8 am ET, Defendant Deyou cited “significant challenges for the foreseeable future due to
 shorter product lifecycles, high levels of competition and continued cost pressure” as the reason
 for China Techfaith’s business decline. He also for the first time disclose that the Company was
 starting to evaluate strategic options around our mobile business, which may or may not ultimately
 result in the sale of our mobile business. He also said that the Company would continue to focus
 on our growing real estate portfolio and expect this to be a major catalyst to unlock value for the
 Company and shareholders going forward. China Techfaith’s stock price dropped fell from
 $4.1/ADS to $3.05ADS, or 25.61%, damaging investors. This share price drop occurred because
 of negative financial results caused by the China TechFaith Defendants’ fraudulent undisclosed
 related party transactions.
        127.     On September 25, 2015 China Techfaith issued a Form 6-K, reporting the
 disappointing unaudited financial results for the second quarter ended June 30, 2015. From
 September 25, 2015 to September 29, 2015, China Techfaith’s stock price continued to drop by
 8.20%, 1.79%,5.45% day by day, damaging investors. This share price drop occurred because of
 negative financial results caused by the China TechFaith Defendants’ fraudulent undisclosed
 related party transactions.
        128.     On November 11, 2015 before the market was open, Defendants announced China
 Techfaith’s financial results for the third quarter ended September 30, 2015. At the earnings call
 at 8 am ET, Defendant Deyou cited “further decline of our mobile business and slow transmission
 to 4G platform” as the reason for the major decrease in revenue. That day, China Techfaith’s stock
 price fell from $3.8/ADS to $3.55ADS, or 6.58%, damaging investors. During the next trading
 day on November 27, 2015, China Techfaith’s stock price fell another 1.41% from $3.55ADS to
 $3.5/ADS , further damaging investors. This share price drop occurred because of negative
 financial results caused by the China TechFaith Defendants’ fraudulent undisclosed related party
 transactions.
        129.     February 12, 2016, before the market was open, Defendants issued a Form 6-K,
 disclosing that it will change the ratio of its American Depositary Shares (“ADSs”) to ordinary
 shares, par value US$0.01 per share (“Shares”) from one (1) ADS to fifteen (15) ordinary shares



                                                - 48 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 49 of 75 PageID #: 189




 to one (1) ADS to seventy-five (75) ordinary shares (the “Ratio Change”), effective on March 1,
 2016. This is a reflection of China Techfaith’s stock price had been struggling against being a
 penny stock and investors’ lack of confidence in China Techfaith’s deteriorating business. This
 disclosure caused China Techfaith’s stock price to fall from $3.55/ADS to $2.95ADS, or 16.90%,
 damaging investors.
        130.    Before the 2016 Annual Report was issued, Defendants issued a Form 6-K on April
 13, 2017 before the market was open, reporting the Company’s terrible performance for the
 financial results for the fourth quarter of 2015 and the full year of 2015. China Techfaith’s stock
 price dropped fell from $2.79/ADS to $2.41/ADS, or 13.62%, damaging investors. This share price
 drop occurred because of negative financial results caused by the China TechFaith Defendants’
 fraudulent undisclosed related party transactions.
        131.    On August 23, 2017, China Techfaith announced its disappointing unaudited
 condensed financial results for the first half period ended June 30, 2017. Defendants cited the
 “softness in the overall China handset market” as the reason for China Techfaith’s revenue decline.
 This disclosure caused China Techfaith’s stock price to fall from $2.68/ADS to $2.29ADS, or
 14.55%, damaging investors. This share price drop occurred because of negative financial results
 caused by the China TechFaith Defendants’ fraudulent undisclosed related party transactions.
        132.
        133.    On December 20, 2018, Defendant China Techfaith filed with the SEC a Form 6-

 K, revealing that in the first half of 2018, it had had to write down bad debt expenses of

 approximately US$28.7 in connection with the Mfox Loan. “[a]lthough the Company was able to

 collect, $20.7 million of the above mentioned short-term loan through the reporting date, the

 Company determined that the provision was necessary due to the default and the current credit

 condition of the counterparty.”

        134.    This belated statement is six months late after the end of the first half of 2018.

 When Yingbai Technology defaulted in the first half of 2018 and failed to make any of the

 installments, Defendants should have immediately disclosed the default given that one single


                                                - 49 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 50 of 75 PageID #: 190




 installment nearly equaled the total revenues of US$13.6 million for the first half of 2018. The

 failure to repay any installment would paralyze Defendant China Techfaith’s operation and

 severely hurt the Company’s financial results.

        135.    One of the risks of a company’s extending deals to related parties is that the

 company will not be willing or able to enforce its rights against the related parties. This risk

 materialized when China Techfaith was unable to, or chose not to, force Yingbai Technology to

 timely repay the $53.794 million and interest they owed to China Techfaith.

        136.    This further shows that Defendants never intended to get back such loaned fund of

 more than China Techfaith’s entire 2017 annual total revenue. Instead, they just conveniently

 wrote down the loan as a bad debt at the end of the loan term, which successfully achieved their

 premeditated scheme of funneling the Company’s fund to finance Defendant Defu’s privately-

 owned company.

        137.    Defendant Deyou and Ouyang signed a knowingly false management

 representation letter to Auditor Friedman prior to issuance of the financial statements in 2017

 annual report, otherwise the auditor would have insisted that China TechFaith disclose the

 related party transactions set forth above.

        138.    Included as exhibits to 2017 annual report filed with the SEC on form 10-KSB

 during the Class Period were certifications of Defendants Defu and Ouyang, pursuant to Section

 302 of the Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”) and each of the Sarbanes-Oxley

 certifications were knowingly false for the same reasons discussed above.

        139.    Defendants’ December 20, 2018 disclosure shocked the market, as the value of
 China Techfaith ADS plummeted over 35.5% or $0.59 per ADS from its previous closing price to
 close at $1.07 per ADS on December 20, 2018. In the next four trade days, China Techfaith’s ADS
 price continue to plunge and damage investors. By December 27, 2018, China Techfaith’s ADS


                                                  - 50 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 51 of 75 PageID #: 191




 value was slashed by more than half and closed at a price 51% lower than the trade day before the
 corrective disclosure was made. An unexpected holiday surprise to innocent investors, too bitter
 to swallow. This share price decline ocurred because of negative financial results caused by the
 China TechFaith Defendants’ fraudulent undisclosed related party transactions.


        ADDITIONAL ALLEGATIONS SUPPORTING SCIENTER

        140.   Since the Form 6-K filed on December 20, 2018, Defendants’ misconduct

 continued to damage the value of China Techfaith shares, hurting investors:

        a.     The Company failed to file the Company’s 2018 annual report in four months after

        the end of 2018, resulting in NASDAQ’s issuance of a non-compliance warning in May

        2019. As of the date this Amended Complaint is filed, Defendants still have not cured the

        non-compliance;

        b.     Also in May 2019, the Company’s Audit Committee dismissed Friedman

        LLP (“Friedman”), a well-known mid-size accounting firm that has an established

        reputation for conducting auditing for public companies, as China Techfaith’s independent

        auditor and handpicked Wei, Wei & Co., LLP as its new independent auditor, a no-name

        father-and-son tax shop based in Flushing, New York that raises suspicions as to the

        accuracy of the Company’s financial statements;

        c.     In June 2019, NASDAQ warned Defendants of the Company’s non-compliance

        with the minimum bid price requirement pursuant to Nasdaq Listing Rules because the bid

        price of the Company’s ADSs closed below US$1 per share for the last 30 consecutive

        business days, which would result in delisting if it could not regain compliance. As of the

        date of this Amended Complaint, the Company’s stock price has never reached over

        US$0.60 per ADS.



                                               - 51 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 52 of 75 PageID #: 192




        d.      In July 2019, NASDAQ issued Defendants another warning notice of China

        Techfaith’s non-compliance with NASDAQ Global Market’s requirement of maintaining

        a minimum market value of publicly held shares of $5,000,000. China Techfaith will be

        delisted if it cannot regain compliance on or before December 26, 2019.


                       AUDITOR LIABILITY AUDITOR LIABILITY



        a.      The PCAOB Standards applicable to Auditor Defendants’ audit work

        141.    The PCAOB Standards that the Auditor Defendants falsely claimed to have

 followed require that the auditor exercise “professional skepticism” throughout the audit. PCAOB

 AS 1015.07. Auditors fail to exercise professional skepticism if they “assume[] [management’s]

 unquestioned honesty.” Rather, “the auditor should not be satisfied with less than persuasive

 evidence because of a belief that management is honest.” AS1015.09.

        142.    The auditor should devise procedures that give reasonable assurances that the

 financial statements are free of material misstatements – including undisclosed related-party

 transactions. PCAOB Standards specifically identify a small number of questions the auditor

 should ask of management, including identifying related parties and related party transactions and

 identifying any related party transactions which were not properly vetted or approved or for which

 the company made exceptions to its policies. AS 2410.05. But the auditing standards also demand

 that auditors identify others in the company who would have knowledge of related parties and

 related party transactions – including those responsible for initiating, processing, or recording

 transactions with potential related parties, their supervisors, or human resources personnel. AS

 2410.06. Notably, auditing standards demand that the auditor attempt to identify persons who

 would know of related parties or transactions that management did not disclose to the auditor. AS



                                               - 52 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 53 of 75 PageID #: 193




 2410.07 c. Thus, the auditor must make efforts to find others at the company to test the

 completeness of management’s representations concerning related parties and transactions.

          143.   Further, these inquiries, though necessary, are not sufficient, as mere inquiries are

 never sufficient to lower the risk of material misstatements to a sufficiently low level. AS 2410.11

 n.12. Rather, the auditor must use the information it learned from these inquiries to design tests to

 identify, among other things, any related parties or transactions which management has not

 identified. AS 2410.11.

          144.   In attempting to determine undisclosed related parties and related party

 transactions, the auditor should examine unusual transactions. AS 2410.11 – Note & AS2410.14

 n. 15.

          145.   Finally, in determining these procedures, the auditor should consider public

 information about the company. AS No. 9.7.

          b.     The Auditor Defendants Violated PCAOB Standards

          146.   In the 2014 20-F, Deloitte published an audit report, which provided:

          TO THE BOARD OF DIRECTORS AND SHAREHOLDERS OF
          CHINA TECHFAITH WIRELESS COMMUNICATION TECHNOLOGY LIMITED
          We have audited the accompanying consolidated balance sheets of China Techfaith
          Wireless Communication Technology Limited, its subsidiaries and its variable interest
          entity (collectively the “Group”) as of December 31, 2013 and 2014, and the related
          consolidated statements of comprehensive income (loss), changes in equity, and cash
          flows for each of the three years in the period ended December 31, 2014. Our audits also
          included the financial statement schedule (Schedule I). These financial statements and
          financial statement schedule are the responsibility of the Group’s management. Our
          responsibility is to express an opinion on the financial statements and financial statement
          schedule based on our audits.
          We conducted our audits in accordance with the standards of the Public Company
          Accounting Oversight Board (United States). Those standards require that we plan and
          perform the audit to obtain reasonable assurance about whether the financial statements
          are free of material misstatement. An audit includes examining, on a test basis, evidence
          supporting the amounts and disclosures in the financial statements. An audit also includes
          assessing the accounting principles used and significant estimates made by management,




                                                 - 53 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 54 of 75 PageID #: 194




        as well as evaluating the overall financial statement presentation. We believe that our
        audits provide a reasonable basis for our opinion.
        In our opinion, such consolidated financial statements present fairly, in all material
        respects, the financial position of the Group as of December 31, 2014 and 2013, and
        the results of its operations and its cash flows for each of the three years in the period
        ended December 31, 2014, in conformity with accounting principles generally accepted
        in the United States of America. Also, in our opinion, such financial statement schedule,
        when considered in relation to the basic consolidated financial statements taken as a
        whole, present fairly, in all material respects, the information set forth therein.
        We have also audited, in accordance with the standards of the Public Company
        Accounting Oversight Board (United States), the Group’s internal control over financial
        reporting as of December 31, 2014, based on criteria established in Internal Control —
        Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of
        the Treadway Commission and our report dated April 28, 2015 expressed an unqualified
        opinion on the Group’s internal control over financial reporting.
        /s/ Deloitte Touche Tohmatsu Certified Public Accountants LLP
        Beijing, the People’s Republic of China
        April 28, 2015



        147.    Deloitte’s statement was false and misleading because, as further set out below, (a)

 Deloitte’s audit deviated from PCAOB Standards, and (b) Deloitte subjectively disbelieved and/or

 did not have a sufficient basis to state that China Techfaith’s financial statements were presented

 in accordance with GAAP.

        148.    PCAOB Standards mandated that Deloitte conduct inquiries from non-managerial

 employees to identify undisclosed related parties or undisclosed related party transactions. China

 Techfaith was no corporate giant with intricate operations that were difficult to understand.

 Instead, as of December 31, 2014, it only had 225 employees. As set out above, China Techfaith’s

 employees told Plaintiffs that internally employees refer to themselves as part of the Mfox

 Conglomerate. These employees told Plaintiffs that China Techfaith’s business was actually

 moved to Mfox in 2012. Moreover, China Techfaith and Mfox shared offices. Accordingly, had

 Deloitte conducted the inquiries of employees required by AS 2410.06, Deloitte would have




                                                - 54 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 55 of 75 PageID #: 195




 discovered that Mfox was a related party and that the host of China Techfaith transactions with

 Mfox were related-party transactions.

         149.    Further, China Techfaith was a mobile phone manufacturer. Yet in 2013 and 2014,

 it entered the real estate business. Had Deloitte examined China Techfaith’s unusual real estate

 transactions, Deloitte would have determined that the Company entered into these transactions to

 benefit Mfox.

         150.    Moreover, China Techfaith stressed the importance of its own brand names to

 China Techfaith’s performance. For example, China Techfaith stated in its 2014 Annual Report:

 “We emphasize the brands of our mobile handset products because self-owned branded products

 offered a higher profit margin compared with mobile handsets we sold for our ODP business.” Yet

 far from moving into the branded products marketplace, China Techfaith had apparently moved

 out of it:

                                                 201                         201
                   2012                      3                           4
         N
 et
 revenues:
        O                       57                            79                         79
 DP                       $   ,803                      $   ,661                   $   ,820
        Br
 and
 name
 phone                          50                            32                         16
 sales                        ,266                          ,203                       ,188
        G                       29                             7,                        66
 ame                          ,594                           643                          0


         151.    A simple search at the Trademark Office of the State Administration for Market

 Regulation of China, the sole government authority responsible for the registration and

 administration of trademarks in China, show that the trademark MOBIFOX was registered by




                                               - 55 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 56 of 75 PageID #: 196




 Mfox Technology in 2015, and a subsidiary of Mfox Technology applied to register the trademark

 17FOX in 2012.

        152.    Thus, had Deloitte conducted even these minimal inquiries, it would have

 determined that Mfox was siphoning off China Techfaith’s most valuable business lines.

        153.    Further, an asset that is not owned or controlled by an entity should not be included

 in an entity’s financial statements because it is not representationally faithful. Or, if such asset is

 included in the entity’s financial statements, disclosure of its lack of ownership should be made.

 See FASB Statement of Financial Concepts No. 5.

        154.    Here, China Techfaith’s financial statements should have disclaimed ownership of

 its own brands because Mfox owned them instead.

        155.    In the 2015 20-F, Friedman published an audit report, which provided:

        REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
        To the Board of Directors and Stockholders
        China Techfaith Wireless Communication Technology Limited
        We have audited the accompanying consolidated balance sheet of China Techfaith
        Wireless Communication Technology Limited and Subsidiaries (collectively, the
        “Company”) as of December 31, 2015, and the related consolidated statements of
        operations and comprehensive income (loss), changes in equity, and cash flows for the
        year then ended. The Company’s management is responsible for these consolidated
        financial statements. Our responsibility is to express an opinion on these consolidated
        financial statements based on our audit.
        We conducted our audit in accordance with the standards of the Public Company
        Accounting Oversight Board (United States). Those standards require that we plan and
        perform the audit to obtain reasonable assurance about whether the financial statements
        are free of material misstatement. The Company is not required to have, nor were we
        engaged to perform, an audit of its internal control over financial reporting. Our audit
        included consideration of internal control over financial reporting as a basis for designing
        audit procedures that are appropriate in the circumstances, but not for the purpose of
        expressing an opinion on the effectiveness of the Company’s internal control over
        financial reporting. Accordingly, we express no such opinion. An audit also includes
        examining, on a test basis, evidence supporting the amounts and disclosures in the
        financial statements, assessing the accounting principles used and significant estimates
        made by management, as well as evaluating the overall financial statement presentation.
        We believe that our audit provides a reasonable basis for our opinion.




                                                 - 56 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 57 of 75 PageID #: 197




        In our opinion, the consolidated financial statements referred to above present fairly,
        in all material respects, the financial position of the Company as of December 31,
        2015, and the results of its operations and its cash flows for the year then ended, in
        conformity with accounting principles generally accepted in the United States of
        America.
        /s/ Friedman LLP
        April 29, 2016

        156.   Friedman’s statement was false and misleading because, as further set out below,

  (a) Friedman’s audit deviated from PCAOB Standards, and (b) Friedman subjectively disbelieved

  and/or did not have a sufficient basis to state that China Techfaith’s financial statements were

  presented in accordance with GAAP.

        157.   PCAOB Standards mandated that Friedman conduct inquiries from non-managerial

  employees to identify undisclosed related parties or transactions. The 2015 Annual Report

  disclosed that Mfox was a related party. No reasonable auditor would have failed to determine

  that China Techfaith had numerous related-party transactions beyond those disclosed as related

  party transactions in its 2015 Annual Report. As of December 31, 2015, China Techfaith was

  down to 135 employees. As set out above, China Techfaith’s employees told Plaintiffs that

  internally employees refer to themselves as part of the Mfox Conglomerate. These employees

  told Plaintiffs that China Techfaith’s business was actually moved to Mfox in 2012. Moreover,

  China Techfaith and Mfox shared offices. Accordingly, had Friedman conducted the inquiries of

  employees required by AS 2410.06 or reviewed public information as required by AS No. 9.7.,

  Friedman would have discovered that Mfox was a related party and that the host of China

  Techfaith transactions with Mfox were related-party transactions.

        158.   Further, China Techfaith was a mobile phone manufacturer. Yet in 2013 and 2014,

  it entered the real estate business. Had Friedman examined China Techfaith’s unusual real estate

  transactions, Friedman would have determined that these transactions existed to benefit Mfox.




                                               - 57 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 58 of 75 PageID #: 198




         159.    Moreover, China Techfaith stressed the importance of its own brand names to

  China Techfaith’s performance. For example, China Techfaith stated in its 2015 Annual Report:

  “We emphasized the brands of our mobile handset products because self-owned branded products

  offered a higher profit margin compared with mobile handsets we sold for our ODP business.”

  Yet far from moving into the branded products marketplace, by 2015, China Techfaith’s branded

  products sales had fallen so low that China Techfaith stopped disclosing brand name phone sales

  separately.

         160.    A simple search at the Trademark Office of the State Administration for Market

  Regulation of China, the sole government authority responsible for the registration and

  administration of trademarks in China, show that the trademark MOBIFOX was registered by

  Mfox Technology in 2015, and a subsidiary of Mfox Technology applied to register the trademark

  17FOX in 2012.

         161.    Thus, had Friedman conducted even these minimal inquiries, it would have

  determined that Mfox was siphoning off China Techfaith’s most valuable business lines.

         162.    Further, an asset that is not owned or controlled by an entity should not be included

  in an entity’s financial statements because it is not representationally faithful. Or, if such asset is

  included in the entity’s financial statements, disclosure of its lack of ownership should be made.

  See FASB Statement of Financial Concepts No. 5.

         163.    Here, China Techfaith’s financial statements should have disclaimed ownership of

  its own brands because Mfox owned them instead.

         164.    In the 2016 20-F, Friedman published an audit report, which provided:


         REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
         To the Board of Directors and Stockholders of
         China Techfaith Wireless Communication Technology Limited


                                                  - 58 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 59 of 75 PageID #: 199




        We have audited the accompanying consolidated balance sheets of China Techfaith
        Wireless Communication Technology Limited and Subsidiaries (collectively, the
        “Company”) as of December 31, 2016 and 2015, and the related consolidated statements
        of operations and comprehensive loss, changes in equity, and cash flows for the years
        then ended. Our audits also included the financial statement schedule (Additional
        Information-Schedule I). The Company’s management is responsible for these
        consolidated financial statements. Our responsibility is to express an opinion on these
        consolidated financial statements based on our audits.

        We conducted our audits in accordance with the standards of the Public Company
        Accounting Oversight Board (United States). Those standards require that we plan and
        perform the audit to obtain reasonable assurance about whether the financial statements
        are free of material misstatement. The Company is not required to have, nor were we
        engaged to perform, an audit of its internal control over financial reporting. Our audits
        included consideration of internal control over financial reporting as a basis for designing
        audit procedures that are appropriate in the circumstances, but not for the purpose of
        expressing an opinion on the effectiveness of the Company’s internal control over
        financial reporting. Accordingly, we express no such opinion. An audit also includes
        examining, on a test basis, evidence supporting the amounts and disclosures in the
        financial statements, assessing the accounting principles used and significant estimates
        made by management, as well as evaluating the overall financial statement presentation.
        We believe that our audits provide a reasonable basis for our opinion.

        In our opinion, the consolidated financial statements referred to above present fairly, in
        all material respects, the financial position of the Company as of December 31, 2016 and
        2015, and the results of its operations and its cash flows for the years then ended, in
        conformity with accounting principles generally accepted in the United States of
        America.

        /s/ Friedman LLP

        April 27, 2017


        165.    Friedman’s statement was false and misleading because, as further set out below,

  (a) Friedman’s audit deviated from PCAOB Standards, and (b) Friedman subjectively disbelieved

  and/or did not have a sufficient basis to state that China Techfaith’s financial statements were

  presented in accordance with GAAP.

        166.    PCAOB Standards mandated that Friedman conduct inquiries from non-managerial

 employees to identify undisclosed related parties or transactions. The 2015 Annual Report

 disclosed that Mfox was a related party. No reasonable auditor would have failed to determine that


                                               - 59 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 60 of 75 PageID #: 200




 China Techfaith had numerous related-party transactions beyond those disclosed as related party

 transactions in its 2015 Annual Report. As of December 31, 2015, China Techfaith was down to

 118 employees. As set out above, China Techfaith’s employees told Plaintiffs that internally

 employees refer to themselves as part of the Mfox Conglomerate. These employees told Plaintiffs

 that China Techfaith’s business was actually moved to Mfox in 2012. Moreover, China Techfaith

 and Mfox shared offices. Accordingly, had Friedman conducted the inquiries of employees

 required by AS 2410.06 or reviewed public information as required by AS No. 9.7., Friedman

 would have discovered that Mfox was a related party and that the host of China Techfaith

 transactions with Mfox were related-party transactions.

        167.    Further, China Techfaith was a mobile phone manufacturer. Yet in 2013 and 2014,

 it entered the real estate business. Had Friedman examined China Techfaith’s unusual real estate

 transactions, Friedman would have determined that these transactions existed to benefit Mfox.

        168.    Moreover, China Techfaith stressed the importance of its own brand names to

 China Techfaith’s performance. For example, China Techfaith stated in its 2016 Annual Report:

 “We emphasized the brands of our mobile handset products because self-owned branded products

 offered a higher profit margin compared with mobile handsets we sold for our ODP business.” Yet

 far from moving into the branded products marketplace, beginning in 2015, China Techfaith’s

 branded products sales had fallen so low that China Techfaith stopped disclosing brand name

 phone sales separately.

        169.    A simple search at the Trademark Office of the State Administration for Market

 Regulation of China, the sole government authority responsible for the registration and

 administration of trademarks in China, show that the trademark MOBIFOX was registered by




                                               - 60 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 61 of 75 PageID #: 201




 Mfox Technology in 2015, and a subsidiary of Mfox Technology applied to register the trademark

 17FOX in 2012.

         170.   Thus, had Friedman conducted even these minimal inquiries, it would have

 determined that Mfox was siphoning off China Techfaith’s most valuable business lines.

         171.   Further, an asset that is not owned or controlled by an entity should not be included

 in an entity’s financial statements because it is not representationally faithful. Or, if such asset is

 included in the entity’s financial statements, disclosure of its lack of ownership should be made.

 See FASB Statement of Financial Concepts No. 5.

         172.   Here, China Techfaith’s financial statements should have disclaimed ownership of

 its own brands because Mfox owned them instead.

         173.   In the 2017 20-F, Friedman published an audit report, which provided in relevant

 part:


         REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
         To the Board of Directors and Shareholders
         China Techfaith Wireless Communication Technology Limited

         Opinion on the Financial Statements
         We have audited the accompanying consolidated balance sheets of China Techfaith
         Wireless Communication Technology Limited and Subsidiaries (collectively, the
         “Company”) as of December 31, 2017 and 2016, and the related consolidated statements
         of operations and comprehensive income (loss), changes in equity, and cash flows for
         each of the years in the three-year period ended December 31, 2017, and the related notes
         and schedules (Additional Information-Schedule I) (collectively referred to as the
         financial statements). In our opinion, the consolidated financial statements present
         fairly, in all material respects, the financial position of the Company as of December
         31, 2017 and 2016, and the results of its operations and its cash flows for each of the
         years in the three-year period ended December 31, 2017, in conformity with accounting
         principles generally accepted in the United States of America.

         Basis for Opinion
         These financial statements are the responsibility of the Company’s management. Our
         responsibility is to express an opinion on the Company’s financial statements based on


                                                 - 61 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 62 of 75 PageID #: 202




        our audits. We are a public accounting firm registered with the Public Company
        Accounting Oversight Board (United States) (PCAOB) and are required to be
        independent with respect to the Company in accordance with the U.S. federal securities
        laws and the applicable rules and regulations of the Securities and Exchange Commission
        and the PCAOB.

        We conducted our audits in accordance with the standards of the PCAOB. Those
        standards require that we plan and perform the audit to obtain reasonable assurance about
        whether the financial statements are free of material misstatement, whether due to error
        or fraud. The Company is not required to have, nor were we engaged to perform, an audit
        of its internal control over financial reporting. As part of our audits, we are required to
        obtain an understanding of internal control over financial reporting, but not for the
        purpose of expressing an opinion on the effectiveness of the Company’s internal control
        over financial reporting. Accordingly, we express no such opinion.

        Our audits included performing procedures to assess the risks of material misstatement of
        the financial statements, whether due to error or fraud, and performing procedures that
        respond to those risks. Such procedures included examining, on a test basis, evidence
        regarding the amounts and disclosures in the financial statements. Our audits also
        included evaluating the accounting principles used and significant estimates made by
        management, as well as evaluating the overall presentation of the financial statements.
        We believe that our audits provide a reasonable basis for our opinion.

        /s/ Friedman LLP

        We have served as the Company’s auditor since 2015.

        New York, New York
        April 27, 2018

        174.    Friedman’s statement was false and misleading because, as further set out below,

 (a) Friedman’s audit deviated from PCAOB Standards, and (b) Friedman subjectively disbelieved

 and/or did not have a sufficient basis to state that China Techfaith’s financial statements were

 presented in accordance with GAAP.

        175.    PCAOB Standards mandated that Friedman conduct inquiries from non-managerial

 employees to identify undisclosed related parties or transactions. The 2015 Annual Report

 disclosed that Mfox was a related party. No reasonable auditor would have failed to determine that

 China Techfaith had numerous related-party transactions beyond those disclosed as related party

 transactions in its 2015 Annual Report. As of December 31, 2015, China Techfaith was down to


                                               - 62 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 63 of 75 PageID #: 203




 115 employees. As set out above, China Techfaith’s employees told Plaintiffs that internally

 employees refer to themselves as part of the Mfox Conglomerate. These employees told Plaintiffs

 that China Techfaith’s business was actually moved to Mfox in 2012. Moreover, China Techfaith

 and Mfox shared offices. Accordingly, had Friedman conducted the inquiries of employees

 required by AS 2410.06 or reviewed public information as required by AS No. 9.7., Friedman

 would have discovered that Mfox was a related party and that the host of China Techfaith

 transactions with Mfox were related-party transactions.

        176.    Further, China Techfaith was a mobile phone manufacturer. Yet in 2013 and 2014,

 it entered the real estate business. Had Friedman examined China Techfaith’s unusual real estate

 transactions, Friedman would have determined that these transactions existed to benefit Mfox.

        177.    And as further set out above, in 2017, China Techfaith made an extremely unusual

 loan of 115% of its 2017 revenues that left it with only $700,000. On its face, the loan was to a

 party that had the same business address as China Techfaith. Thus, no reasonable auditor would

 have failed to make further inquiries and determine that the loan was to a related party. Finally,

 China Techfaith had previously disclosed the counterparty was a related party in its annual report

 for the year ended December 31, 2011.

        178.    Moreover, China Techfaith stressed the importance of its own brand names to

 China Techfaith’s performance. For example, China Techfaith stated in its 2017 Annual Report:

 “We emphasized the brands of our mobile handset products because self-owned branded products

 offered a higher profit margin compared with mobile handsets we sold for our ODP business.” Yet

 far from moving into the branded products marketplace, beginning in 2015, China Techfaith’s

 branded products sales had fallen so low that China Techfaith stopped disclosing brand name

 phone sales separately.




                                               - 63 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 64 of 75 PageID #: 204




        179.    A simple search at the Trademark Office of the State Administration for Market

 Regulation of China, the sole government authority responsible for the registration and

 administration of trademarks in China, show that the trademark MOBIFOX was registered by

 Mfox Technology in 2015, and a subsidiary of Mfox Technology applied to register the trademark

 17FOX in 2012.

        180.    Thus, had Friedman conducted even these minimal inquiries, it would have

 determined that Mfox was siphoning off China Techfaith’s most valuable business lines.

        181.    Further, an asset that is not owned or controlled by an entity should not be included

 in an entity’s financial statements because it is not representationally faithful. Or, if such asset is

 included in the entity’s financial statements, disclosure of its lack of ownership should be made.

 See FASB Statement of Financial Concepts No. 5.

        182.    Here, China Techfaith’s financial statements should have disclaimed ownership of

 its own brands because Mfox owned them instead.

                           PLAINTIFF’S CLASS ACTION ALLEGATIONS

        183.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

 acquired the publicly traded securities of China Techfaith during the Class Period (the “Class”);

 and were damaged upon the revelation of the alleged corrective disclosure. Excluded from the

 Class are Defendants herein, the officers and directors of the Company, at all relevant times,

 members of their immediate families and their legal representatives, heirs, successors or assigns

 and any entity in which Defendants have or had a controlling interest.

        184.    The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, the Company’s securities were actively traded on




                                                 - 64 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 65 of 75 PageID #: 205




 NASDAQ. While the exact number of Class members is unknown to Investors Bradley Thomas

 at this time and can be ascertained only through appropriate discovery, Investors Bradley Thomas

 believes that there are hundreds or thousands of members in the proposed Class. Record owners

 and other members of the Class may be identified from records maintained by the Company or its

 transfer agent and may be notified of the pendency of this action by mail, using the form of notice

 similar to that customarily used in securities class actions.

        185.    Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        186.    Plaintiffs will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Investors

 Bradley Thomas has no interests antagonistic to or in conflict with those of the Class.

        187.    Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

        (a)     whether Defendants’ acts as alleged violated the federal securities laws;

        (b)     whether Defendants’ statements to the investing public during the Class Period

 misrepresented material facts about the Company’s business and operations;

        (c)     whether Defendants’ statements to the investing public during the Class Period

 omitted material facts necessary to make the statements made, in light of the circumstances under

 which they were made, not misleading;

        (d)     whether the Individual Defendants caused the Company to issue false and

 misleading SEC filings and public statements during the Class Period;




                                                 - 65 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 66 of 75 PageID #: 206




        (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

 SEC filings and public statements during the Class Period;

        (f)     whether the prices of the Company’s securities during the Class Period were

 artificially inflated because of the Defendants’ conduct complained of herein; and

        (g)     whether the members of the Class have sustained damages and, if so, what is the

 proper measure of damages.

        188.    A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        189.    Plaintiffs will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:

        (a)     Defendants made public misrepresentations or failed to disclose material facts

 during the Class Period;

        (b)     the omissions and misrepresentations were material;

        (c)     the Company’s securities are traded in efficient markets;

        (d)     the Company’s securities were liquid and traded with moderate to heavy volume

 during the Class Period;

        (e)     the Company traded on the NASDAQ, and was covered by multiple analysts;

        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

 investor to misjudge the value of the Company’s securities; Investors Bradley Thomas and

 members of the Class purchased and/or sold the Company’s securities between the time the




                                                - 66 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 67 of 75 PageID #: 207




 Defendants failed to disclose or misrepresented material facts and the time the true facts were

 disclosed, without knowledge of the omitted or misrepresented facts; and

         (g)     Unexpected material news about the Company was rapidly reflected in and

 incorporated into the Company’s stock price during the Class Period.

         190.    Based upon the foregoing, Plaintiffs and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

         191.    Alternatively, Plaintiffs and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of

 Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), because the Class’s claims are

 grounded on Defendants’ material misstatements and/or omissions. Because this action involves

 Defendants’ failure to disclose material adverse information regarding the Company’s business

 operations and financial prospects—information that Defendants were obligated to disclose—

 positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts

 withheld be material in the sense that a reasonable investor might have considered them important

 in making investment decisions. Given the importance of the Class Period material misstatements

 and omissions set forth above, that requirement is satisfied here.



                                             COUNT I

                 Violation of Section 10(b) of The Exchange Act and Rule 10b-5

                                      Against All Defendants

         192.    Plaintiffs repeat and reallege each and every allegation contained above as if fully

 set forth herein.




                                                 - 67 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 68 of 75 PageID #: 208




           193.   This Count is asserted against the Company and the Individual Defendants and is

 based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

           194.   This Count is asserted against all defendants and is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

           195.   During the Class Period, the engaged in a plan, scheme, conspiracy and course of

 conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions, practices

 and courses of business which operated as a fraud and deceit upon Investors and the other members

 of the Class; made various untrue statements of material facts and omitted to state material facts

 necessary in order to make the statements made, in light of the circumstances under which they

 were made, not misleading; and employed devices, schemes and artifices to defraud in connection

 with the purchase and sale of securities. Such scheme was intended to, and, throughout the Class

 Period, did: (i) deceive the investing public, including Investors and other Class members, as

 alleged herein; (ii) artificially inflate and maintain the market price of China Techfaith ADSs; and

 (iii) cause Investors and other members of the Class to purchase or otherwise acquire China

 Techfaith ADSs and options at artificially inflated prices. In furtherance of this unlawful scheme,

 plan and course of conduct, the 10b-5 Defendants, and each of them, took the actions set forth

 herein.

           196.   Pursuant to the above plan, scheme, conspiracy and course of conduct, each of the

 Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

 and annual reports, SEC filings, press releases, audit reports, and other statements and documents

 described above, including statements made to securities analysts and the media that were designed

 to influence the market for China Techfaith ADSs. Such reports, filings, releases and statements




                                                 - 68 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 69 of 75 PageID #: 209




 were materially false and misleading in that they failed to disclose material adverse information

 and misrepresented the truth about China Techfaith’s finances and business prospects.

        197.    By virtue of their positions at China Techfaith or as China Techfaith’s auditors, the

 Defendants had actual knowledge of the materially false and misleading statements and material

 omissions alleged herein and intended thereby to deceive Investors and the other members of the

 Class, or, in the alternative, the Defendants acted with reckless disregard for the truth in that they

 failed or refused to ascertain and disclose such facts as would reveal the materially false and

 misleading nature of the statements made, although such facts were readily available to the

 Defendants. Said acts and omissions of the Defendants were committed willfully or with reckless

 disregard for the truth. In addition, each of the Defendants knew or recklessly disregarded that

 material facts were being misrepresented or omitted as described above.

        198.    Information showing that the Defendants acted knowingly or with reckless

 disregard for the truth is peculiarly within Defendants’ knowledge and control. As the senior

 managers, CFO and/or directors of China Techfaith, Individual Defendants had knowledge of the

 details of China Techfaith’s internal affairs.

        199.    Individual Defendants are liable both directly and indirectly for the wrongs

 complained of herein. Because of their positions of control and authority, Individual Defendants

 were able to and did, directly or indirectly, control the content of the statements of China Techfaith.

 As officers and/or directors of a publicly-held company, Individual Defendants had a duty to

 disseminate timely, accurate, and truthful information with respect to China Techfaith’s

 businesses, operations, future financial condition and future prospects. As a result of the

 dissemination of the aforementioned false and misleading reports, releases and public statements,

 the market price for China Techfaith ADSs was artificially inflated throughout the Class Period.




                                                  - 69 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 70 of 75 PageID #: 210




 In ignorance of the adverse facts concerning China Techfaith’s business and financial condition

 which were concealed by Defendants, Investors and the other members of the Class purchased or

 otherwise acquired China Techfaith ADSs at artificially inflated prices and relied upon the price

 of the securities, the integrity of the market for the securities and/or upon statements disseminated

 by the Defendants, and were damaged upon the revelation of the alleged corrective disclosures.

        200.    During the Class Period, China Techfaith ADSs were traded on an active and

 efficient market. Investors and the other members of the Class, relying on the materially false and

 misleading statements described herein, which the Defendants made, issued or caused to be

 disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

 of China Techfaith ADSs at prices artificially inflated by Defendants’ wrongful conduct. Had

 Investors and the other members of the Class known the truth, they would not have purchased or

 otherwise acquired said securities, or would not have purchased or otherwise acquired them at the

 inflated prices that were paid. At the time of the purchases and/or acquisitions by Investors and

 the Class, the true value of China Techfaith ADSs was substantially lower than the prices paid by

 Investors and the other members of the Class. The market price of China Techfaith ADSs declined

 sharply upon public disclosure of the facts alleged herein to the injury of Investors and Class

 members.

        201.    By reason of the conduct alleged herein, the 10b-5 Defendants knowingly or

 recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder.

        202.    As a direct and proximate result of the 10b-5 Defendants’ wrongful conduct,

 Investors and the other members of the Class suffered damages in connection with their respective

 purchases, acquisitions and sales of the Company’s securities during the Class Period, upon the




                                                 - 70 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 71 of 75 PageID #: 211




 disclosure that the Company had been disseminating misrepresented financial statements to the

 investing public.

        203.     During the Class Period, the Company and the Individual Defendants, individually

 and in concert, directly or indirectly, disseminated or approved the false statements specified

 above, which they knew or deliberately disregarded were misleading in that they contained

 misrepresentations and failed to disclose material facts necessary in order to make the statements

 made, in light of the circumstances under which they were made, not misleading.

        204.    The Company and the Individual Defendants violated §10(b) of the 1934 Act and

 Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

 statements of material facts or omitted to state material facts necessary in order to make the

 statements made, in light of the circumstances under which they were made, not misleading; and/or

 engaged in acts, practices and a course of business that operated as a fraud or deceit upon Investors

 Bradley Thomas and others similarly situated in connection with their purchases of the Company’s

 securities during the Class Period.

        205.    The Company and the Individual Defendants acted with scienter in that they knew

 that the public documents and statements issued or disseminated in the name of the Company were

 materially false and misleading; knew that such statements or documents would be issued or

 disseminated to the investing public; and knowingly and substantially participated, or acquiesced

 in the issuance or dissemination of such statements or documents as primary violations of the

 securities laws. These defendants by virtue of their receipt of information reflecting the true facts

 of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

 materially misleading statements, and/or their associations with the Company which made them




                                                 - 71 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 72 of 75 PageID #: 212




 privy to confidential proprietary information concerning the Company, participated in the

 fraudulent scheme alleged herein.

          206.   Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Investors Bradley Thomas and the other

 members of the Class, or, in the alternative, acted with reckless disregard for the truth when they

 failed to ascertain and disclose the true facts in the statements made by them or other personnel of

 the Company to members of the investing public, including Investors Bradley Thomas and the

 Class.

          207.   As a result of the foregoing, the market price of the Company’s securities was

 artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

 Individual Defendants’ statements, Investors Bradley Thomas and the other members of the Class

 relied on the statements described above and/or the integrity of the market price of the Company’s

 securities during the Class Period in purchasing the Company’s securities at prices that were

 artificially inflated as a result of the Company’s and the Individual Defendants’ false and

 misleading statements.

          208.   Had Plaintiffs and the other members of the Class been aware that the market price

 of the Company’s securities had been artificially and falsely inflated by the Company’s and the

 Individual Defendants’ misleading statements and by the material adverse information which the

 Company’s and the Individual Defendants did not disclose, they would not have purchased the

 Company’s securities at the artificially inflated prices that they did, or at all.

          209.   As a result of the wrongful conduct alleged herein, Investors Bradley Thomas and

 other members of the Class have suffered damages in an amount to be established at trial.




                                                  - 72 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 73 of 75 PageID #: 213




        210.    By reason of the foregoing, the Company and the Individual Defendants have

 violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

 the Plaintiffs and the other members of the Class for substantial damages which they suffered in

 connection with their purchases of the Company’s securities during the Class Period.

                                             COUNT II

                          Violation of Section 20(a) of The Exchange Act

                                Against The Individual Defendants

        211.    Plaintiffs repeat and reallege each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        212.    During the Class Period, the Individual Defendants participated in the operation

 and management of the Company, and conducted and participated, directly and indirectly, in the

 conduct of the Company’s business affairs. Because of their senior positions, they knew the

 adverse non-public information regarding the Company’s business practices.

        213.    As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to the

 Company’s financial condition and results of operations, and to correct promptly any public

 statements issued by the Company which had become materially false or misleading.

        214.    Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which the Company disseminated in the marketplace during the Class Period.

 Throughout the Class Period, the Individual Defendants exercised their power and authority to

 cause the Company to engage in the wrongful acts complained of herein. The Individual

 Defendants therefore, were “controlling persons” of the Company within the meaning of Section




                                                - 73 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 74 of 75 PageID #: 214




 20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

 artificially inflated the market price of the Company’s securities.

        215.    Each of the Individual Defendants, therefore, acted as a controlling person of the

 Company. By reason of their senior management positions and/or being directors of the Company,

 each of the Individual Defendants had the power to direct the actions of, and exercised the same

 to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

 the Individual Defendants exercised control over the general operations of the Company and

 possessed the power to control the specific activities which comprise the primary violations about

 which Plaintiffs and the other members of the Class complain.

        216.    By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs demand judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiffs as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Plaintiffs and the Class by

 reason of the acts and transactions alleged herein;

        C.      Awarding Plaintiffs and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.



                                DEMAND FOR TRIAL BY JURY

        Plaintiffs hereby demand a trial by jury.




                                                - 74 -
Case 1:19-cv-00134-FB-CLP Document 20 Filed 07/24/19 Page 75 of 75 PageID #: 215




 Dated: July 24, 2019                Respectfully submitted,



                                     THE ROSEN LAW FIRM, P.A.



                                     By: /s/Phillip Kim
                                     Phillip Kim
                                     Jing Chen
                                     275 Madison Avenue, 34th Floor
                                     New York, NY 10016
                                     Telephone: (212) 686-1060
                                     Fax: (212) 202-3827
                                     Email: pkim@rosenlegal.com
                                             jchen@rosenlegal.com

                                     Counsel for Plaintiffs and the Class




                                      - 75 -
